Exhibit 10.1

Portions of this exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act. Omitted information, marked “[***]” in this
exhibit, has been filed with the Securities and Exchange Commission together
with such request for confidential treatment.

Agreement Number 20000308.10.C

Purchase Order Number 74141

 

AT&T Corp.

  ACT Teleconferencing Services, Inc.

150 Mount Airy Rd.

  1526 Cole Blvd., Suite 300

Basking Ridge, NJ 07920

  Golden, CO 80401

AT&T Corp. (“Company”) agrees to purchase and ACT Teleconferencing Services,
Inc. (“Supplier”) agrees to sell in accordance with the terms and conditions
stated in this Agreement and any attachments to this Agreement.

SECTION ONE

COMPENSATION – The charges and/or fees charged by Supplier for the Work and
Services shall be provided to Company on a transactional basis in accordance
with Attachment B, “Pricing”. All charges and/or fees as designated in
Attachment B shall be the maximum amount charged for the corresponding service.
At Supplier’s option, Supplier may decrease the charges and/or fees for the
Services to be provided under this Agreement to a rate less than that as
designated in Attachment B.

STATEMENT OF WORK – Supplier shall perform all services under this Agreement as
set forth in Attachment A, attached to and made a part of this Agreement (the
“work” or “services”) to the extent that it (a) describes the work to be
performed, and (b) identifies any applicable schedules. Any other matters
addressed in the attached proposal are not made part of this Agreement and are
excluded from the understanding between the parties. Any conflict between the
attached proposal and this Agreement will be resolved in favor of the Agreement.

PERIOD OF PERFORMANCE – This Agreement will become effective on April 1, 2000
and continue in effect for one year, thus terminating on March 31, 2001.

TERMS OF PAYMENT – [***].

DEFINITIONS –

“Information” shall mean all information whether written or oral or in any other
form including, but not limited to documentation, specifications, reports, data
notes, drawings, models, patterns, samples, software, computer outputs, designs,
circuit diagrams, inventions (whether patentable or not) and know-how obtained
from either party in connection with the performance of the Agreement, and all
information in relation to either Party, their subsidiaries or associated
companies, business or business practices, which comes to Parties’ knowledge
during the period of this Agreement, including but not limited to the existence
of this Agreement and any provisions of this Agreement.

“Intellectual Property” shall mean any patent, trade secret, copyright,
know-how, network designs, system designs and platform development or other
intellectual property provided or developed pursuant to this Agreement.

“Intellectual Property Rights” shall mean patents, utility models, design
patents, registered designs, copyright of any kind, semi-conductor topography
rights, design rights and any rights of a similar nature in any country of the
world, including rights in trade secrets and confidential information where such
rights arise and includes applications therefor but excludes trademarks.

“Project” shall mean any or all of the design, development, hardware, software,
documentation and training to be supplied to Company by Supplier hereunder in
order to provide the Deliverables.

SECTION TWO

ASSIGNMENT AND SUBCONTRACTING – Supplier shall not assign any right or interest
under this Agreement (excepting monies due or to become due) or delegate or
subcontract any Work or other obligation to be performed or owed under this
Agreement without the prior written consent of Company. Any assignment,
delegation or subcontracting without such consent shall be void. Any assignment
of monies shall be void if (1) Supplier shall not have given Company at least
thirty (30) days prior written notice of such assignment or (2) such assignment
imposes upon Company obligations to the assignee in addition to the payment of
such monies, or precludes Company from dealing solely and directly with Supplier
in all matters pertaining to this Agreement including amendments or settlements
of charges. All Work performed by Supplier’s subcontractor(s) at any tier shall
be deemed Work performed by Supplier.

ASSIGNMENT BY COMPANY – Company shall have the right to assign this Agreement
and to assign its rights and delegate its duties under this Agreement either in
whole or in part (an “Assignment”), including, but not limited to, software
licenses and other grants of intellectual property rights, at any time and
without Supplier’s consent, to (i) any present or future affiliate of Company



--------------------------------------------------------------------------------

(including any subsidiary or affiliated entity thereof), (ii) any unaffiliated
new entities that may be formed by Company pursuant to a corporate
reorganization, including any subsidiary or affiliated entity thereof; or
(iii) any third party which by purchase, lease, outsourcing agreement or
otherwise, assumes the operation, administration and/or management of any
substantial portion of the business of Company affected by this Agreement.
Company shall give Supplier written notice of any Assignment, including (i) the
effective date of the Assignment (“Effective Date”), and (ii) the entity or
entities receiving rights and/or assuming obligations under the Agreement
(“Entities”). Upon the Effective Date and to the extent of the Assignment,
Company shall be released and discharged from all further duties under this
Agreement, except non-disputed monies owed as to materials, services, or
intellectual property rights transferred to assignee, ordered from or provided
by Supplier prior to, on or after the Effective Date. Notwithstanding that an
Assignment has been made, Company, at its sole option, shall continue to have
the right to purchase, lease, or license material or services under this
Agreement as if an Assignment had not been made. If this Agreement includes a
commitment to purchase a stated or determinable quantity of goods, services or
rights, or prices that vary based on the quantities purchased, the aggregate of
purchases by the Entities under this Agreement will be included in determining
the quantity.

CHANGES – Company may at any time during the progress of the Work require
additions, deletions or alterations (all hereinafter referred to as a “Change”)
to the Work. Within [***] after a request for a Change, Supplier shall submit a
proposal to Company which includes any changes in Supplier’s costs or in the
delivery or Work schedule necessitated by the Change. Company shall within [***]
either (i) accept the proposal with a written amendment directing Supplier to
perform the Change or (ii) advise Supplier not to perform the Change in which
event Supplier shall proceed with the original Work. No such Change shall be
considered nor shall Supplier be entitled to any compensation for work done
pursuant to or in contemplation of a Change, unless made pursuant to a written
amendment or Change Order issued by Company.

COMPANY’S EQUIPMENT – Unless otherwise specifically provided in this Agreement,
Supplier shall provide all labor and equipment for performance of this
Agreement. Should Supplier actually use any equipment owned or rented by Company
or its customer, Supplier acknowledges that Supplier accepts the equipment “as
is, where is,” that neither Company nor its customer have any responsibility for
its condition or state of repair and that Supplier shall have risk of loss an
damage to it. Supplier agrees not to remove the equipment from Company’s or its
customer’s premises and to return it to Company or its customer upon completion
of use, or at such earlier time as Company or its customer may request, in the
same condition as when received by Supplier, reasonable wear and tear excepted.

COMPLIANCE WITH LAWS – Supplier and all persons furnished by Supplier shall
comply at their own expense with all applicable federal, state, local and
foreign laws, ordinances, regulations and codes, including the identification
and procurement of required permits, certificates, licenses, insurance,
approvals and inspections in performance of this Agreement.

ENTIRE AGREEMENT This Agreement shall incorporate the typed or written
provisions on Company’s order issued pursuant to this Agreement and shall
constitute the entire agreement between the parties with respect to the subject
matter of this Agreement and the order(s) and shall not be changed, modified or
rescinded, except by a writing signed by Supplier and Company. Printed
provisions on the reverse side of Company’s orders (except as specified
otherwise in this Agreement) and all provisions on Supplier’s forms shall be
deemed deleted. Estimates or forecasts furnished by Company shall not constitute
commitments. The provisions of this Agreement supersede all contemporaneous oral
agreements and all prior oral and written quotations, communications, agreements
and understandings of the parties with respect to the subject matter of this
Agreement. The term “Work” as used in this Agreement may also be referred to as
“Services.”

FORCE MAJEURE – Neither party shall be held responsible for any delay or failure
in performance of any part of this Agreement to the extent such delay or failure
is caused by fire, flood, explosion, war, strike, embargo, government
requirement, civil or military authority, act of God, or other similar causes
beyond its control and without the fault or negligence of the delayed or
nonperforming party or its subcontractors (“force majeure conditions”).
Notwithstanding the foregoing, Supplier’s liability for loss or damage to
Company’s material in Supplier’s possession or control shall not be modified by
this clause. If any force majeure condition occurs, the party delayed or unable
to perform shall give immediate notice to the other party, stating the nature of
the force majeure condition and any action being taken to avoid or minimize its
effect. The party affected by the other’s delay or inability to perform may
elect to: (1) suspend this Agreement or an order for the duration of the force
majeure condition and (i) at its option buy, sell, obtain or furnish elsewhere
material or services to be bought, sold, obtained or furnished under this
Agreement or an order (unless such sale or furnishing is prohibited under this
Agreement) and deduct from any commitment the quantity bought, sold, obtained or
furnished or for which commitments have been made elsewhere and (ii) once the
force majeure condition ceases, resume performance under this Agreement or an
order with an option in the affected party to extend the period of this
Agreement or order up to the length of time the force majeure condition endured
and/or (2) when the delay or nonperformance continues for a period of at least
[***], this Agreement or an order or the part of it relating to material not
already shipped, or services not already performed. Unless written notice is
given within [***] after the affected party is notified of the force majeure
condition, (1) shall be deemed selected.

GOVERNING LAW – This Agreement shall be governed by the laws of the State of New
Jersey, excluding application of its conflict of laws provisions. The parties
agree that the provisions of the New Jersey Uniform Commercial Code apply to
this Agreement and all transactions under it, including agreements and
transactions relating to the furnishing of services, the lease or rental of
equipment or material, and the license of software. Supplier agrees to submit to
the jurisdiction of any court wherein an action is commenced against Company
based on a claim for which Supplier has agreed to indemnify Company under this
Agreement.



--------------------------------------------------------------------------------

GOVERNMENT CONTRACT PROVISIONS – The following provisions regarding equal
opportunity, and all applicable laws, rules, regulations and executive orders
specifically related thereto, including applicable provisions and clauses from
the Federal Acquisition Regulation and all supplements thereto are incorporated
in this Agreement as they apply to work performed under specific U.S. Government
contracts: 41 CFR Part 60-1, Obligations of Contractors and Subcontractors,
Sections: 41 CFR 60-1.4, Equal Opportunity Clause; 41 CFR 60-1.7, Reports and
Other Required Information; 41 CFR 60-1.8, Segregated Facilities; 41 CFR Part
60-250, Affirmative Action and Nondiscrimination Obligations of Contractors and
Subcontractors Regarding Special Disabled Veterans and Veterans of the Vietnam
Era, Section 41 CFR 60-250.4, Coverage and Waivers (for contracts and
subcontracts of $10,000 or more); and, from 41 CFR Part 60-741, Affirmative
Action and Nondiscrimination Obligations of Contractors and Subcontractors
Regarding Individuals with Disabilities, Section 41 CFR 60-741.4, Coverage and
Waivers (for contracts and subcontracts in excess of $10,000), wherein the terms
“contractor” and “subcontractor” shall mean “Supplier”. In addition, orders
placed under this Agreement containing a notation that the material or services
are intended for use under Government contracts shall be subject to such other
Government provisions printed, typed or written thereon, or on the reverse side
thereof, or in the attachments thereto.

IDENTIFICATION – Supplier shall not without Company’s prior written consent:
(a) disclose to any third party the contents and/or the facts of this Agreement;
or (b) engage in any advertising, promotion or publicity related to this
Agreement; or (c) make public use of Company’s, trade name, trademark, service
mark, insignia, symbol, logo, or other designation of AT&T Corp., or its
affiliates.

IMPLEADER – Supplier shall not implead or bring an action against Company or its
customers or the employees of either based on any claim by any person for
personal injury or death to an employee of Company or its customers occurring in
the course or scope of employment and that arises out of material or services
furnished under this Agreement.

INDEMNITY – All persons furnished by Supplier shall be considered solely
Supplier’s employees or agents, and Supplier shall be responsible for payment of
all unemployment, social security and other payroll taxes, including
contributions when required by law. Supplier agrees to indemnify Company, its
affiliates, its and their customers and each of their officers, directors,
employees, successors and assigns (all hereinafter referred to in this clause as
“Company”) from and against any proved or alleged claims, demands or suits, or
any losses, damages, liabilities, fines, penalties and expenses (including
attorney’s fees) that, in any way arise out of, relate to or result from this
Agreement, or the items, tangible or intangible, furnished or services performed
under or in contemplation of this Agreement including, but not limited to:
(1) injuries or death to persons or damage to property, including theft;
(2) failure by Supplier to perform any of its obligations under this Agreement;
(3) negligent or intentional acts or omissions of Supplier; and (4) infringement
of any patent, copyright, trademark, trade secret or other intellectual property
right. Supplier agrees to defend Company, at Company’s request, against any such
claim, demand or suit. Company agrees to notify Supplier within a reasonable
time of any written claims or demands against Company for which Supplier is
responsible under this clause. Company shall have no indemnity obligations to
Supplier.

Company agrees to negotiate with its customers (“Customer” or “Customers”) who
subscribe to the services provided hereunder in order to enter into an agreement
in which such customers will agree to defend or settle, at their own expense all
third party claims or suits regarding either the infringement of any United
States patent, trademark, copyright, or misappropriation of trade secret when
such claims are i) filed against Supplier and arise out of, or result from
Customer’s transmission of unauthorized or unlawful content (“Unlawful
Content”). As used herein “Unlawful Content” refers to either contents that are
alleged to be libelous, slanderous, pornographic or otherwise illegal, or
contents for which Customer’s fail to obtain any necessary consents of copyright
holders, music licensing organizations, performers’ representatives or other
parties for necessary authorizations, or clearances. Company’s agreement with
Customer will stipulate that a) Customer shall pay all damages and costs
(including reasonable attorney’s fees) that by final judgement may be assessed
against Supplier due to infringement of the Content, and b) Customer shall
notify Supplier within a reasonable time of any written claims or demands
against Supplier for which Customer is responsible under this clause. Both
parties agree if and only if Company and Customer fail to enter into an
agreement for Customer to assume the indemnity obligations set forth in this
clause, then all Customer’s obligations as designated herein, shall be borne by
Company. Notwithstanding the provision of this paragraph, Supplier agrees that
Company and its Customers shall be relieved of all indemnity obligations
hereunder if the nature of the original Customer content was willfully,
negligently, or maliciously altered or otherwise changed by Supplier, its
employees, or agents and such change or alteration is the direct cause of the
third party claim.

INSPECTION – Supplier will provide safe access to the Work at all times for
Company’s inspection.

INSURANCE – Supplier shall maintain and cause Supplier’s subcontractors to
maintain during the term of this Agreement: (1) Workers’ Compensation insurance
as prescribed by the law of the state or nation in which the Work is performed;
(2) employer’s liability insurance with limits of at least [***]; (3) automobile
liability insurance if the use of motor vehicles is required, with limits of at
least [***]; (4) Commercial General Liability (“CGL”) insurance, ISO 1988 or
later occurrence form of insurance, including Blanket Contractual Liability and
Broad Form Property Damage, with limits of at least [***]; and (5) if the
furnishing to Company (by sale or otherwise) of products, material or
construction, installation, maintenance or repair services is involved, CGL
insurance endorsed to include products liability and completed operations
coverage in the amount of [***], which shall be maintained for at least [***]
following the expiration or termination of this Agreement. All CGL and
automobile liability insurance shall designate AT&T Corp., its affiliates, and
each of their directors, officers and employees (all referred to in this clause
as “Company”) as additional insureds. All such insurance must be primary and
non-contributory and required to respond and pay prior to any other insurance or
self-insurance available. Any other coverage available to Company shall apply on
an excess basis. Supplier agrees that Supplier, Supplier’s insurer(s) and anyone
claiming by, through, under or in Supplier’s behalf shall have no claim, right
of action or right of



--------------------------------------------------------------------------------

subrogation against Company and its customers based on any loss or liability
insured against under the foregoing insurance. Supplier and Supplier’s
subcontractors shall furnish prior to the start of Work certificates or adequate
proof of the foregoing insurance including, if specifically requested by
Company, copies of the endorsements and policies. Company shall be notified in
writing at least [***] prior to cancellation of or any material change in the
policy. Insurance companies providing coverage under this Agreement must be
rated by A.M. Best with at least an A- rating and a financial size category of
at least Class VII.

INVOICING – Supplier agrees to submit invoices promptly upon receiving notice
that the Work has been completed to Company’s reasonable satisfaction. Invoices
shall contain such information as Company may reasonably request. Invoices shall
be payable [***] after receipt by Company unless this Agreement calls for
payment at a later time. Payment of invoices shall not waive Company’s rights to
inspect, test or reject.

 

   Send invoices to:    AT&T TeleConference          ATTN: Billing Team         
420 Third Avenue South          Suite 670          Minneapolis, MN 55415    Upon
future notice, effective on or about March 1, 2000, invoices will be sent to the
following address:       AT&T TeleConference          ATTN: Billing Team      
   901 Marquette Avenue          Suite XXX          Minneapolis, MN 55402   

In addition, Supplier will send the Conference Billing Data via e-mail to
Company at ejfranson@att.com in a Microsoft Excel file. The Conference Billing
Data will be transmitted to Company by [***].

PAYMENT TERMS – Unless payment terms more favorable to Company appear on
Supplier’s invoice and Company elects to pay on such terms, invoices shall be
paid in accordance with the terms stated in this Agreement, and due dates for
payment of invoices shall be computed from the date of receipt of invoice by
Company.

RELEASES VOID – Neither party shall require (i) waivers or releases of any
personal rights or (ii) execution of documents which conflict with the terms of
this Agreement, from employees, representatives or customers of the other in
connection with visits to its premises and both parties agree that no such
releases, waivers or documents shall be pleaded by them or third persons in any
action or proceeding.

SURVIVAL OF OBLIGATIONS – It is agreed that certain obligations of the parties
under this Agreement, which, by their nature would continue beyond the
termination, cancellation, or expiration of this Agreement, shall survive
termination, cancellation or expiration of this Agreement. Such obligations
include, by way of illustration only and not limitation, those contained in the
COMPLIANCE WITH LAWS, IDENTIFICATION, INDEMNITY, INSURANCE, RELEASES VOID, USE
OF INFORMATION and WARRANTY clauses.

TAXES – Company shall reimburse Supplier only for the following tax payments
with respect to transactions under this Agreement unless Company advises
Supplier that an exemption applies: state and local sales and use taxes, as
applicable. Taxes payable by Company shall be billed as separate items on
Supplier’s invoices and shall not be included in Supplier’s prices. Company
shall have the right to have Supplier contest any such taxes that Company deems
improperly levied at Company’s expense and subject to Company’s direction and
control.

TERMINATION – Either Party may elect, without prejudice to any other rights or
remedies, to give Notice of breach and of proposed termination of this Agreement
upon 60 days’ Notice to the other, with an opportunity to cure within that
Notice period, provided the breach is potentially curable, if the other Party
has failed to perform any material obligation under this Agreement. If the Party
has not cured the breach within the 60-day period, the non-breaching Party may
then give a Notice of termination.

USE OF INFORMATION – As a result of Supplier’s anticipated or actual performance
under this Agreement, Supplier may receive or become exposed to (a) Company’s
intangible information expressed in the form of ideas, data, programs,
technical, business or other types of intangible information, or (b) Company’s
documents, prints, tapes, discs, or other types of tangible information (such
tangible and intangible information hereinafter called (“Company Information”).
Supplier agrees to (1) keep all such Company Information confidential and use
such Company Information only for performing under this Agreement; (2) inform
Supplier’s employees, contractors and agents of their obligations to keep such
Company Information confidential and require those employees contractors and
agents to honor such obligations; and (3) promptly surrender or destroy such
Company Information, and any copies thereof, free-of-charge, when requested to
do so by Company. Likewise, Company may receive or become exposed to Supplier’s
(a) Supplier’s intangible information expressed in the form of ideas, data,
programs, technical, business or other types of intangible information, or
(b) Supplier’s documents, prints, tapes, discs, or other types of tangible
information (such tangible and intangible information hereinafter called
“Supplier Information”). Company agrees to (1) keep all such Supplier
Information which is marked



--------------------------------------------------------------------------------

confidential by Supplier as such and use such Supplier Information only for
performing under this Agreement; (2) inform Company’s employees, contractors and
agents of their obligations to keep such Supplier Information confidential and
require those employees contractors and agents to honor such obligations; and
(3) promptly surrender or destroy such Supplier Information marked by Supplier
as Confidential, and any copies thereof, free-of-charge, when requested to do so
by Supplier. The restrictions of on the use and disclosure of Company
Information and Supplier Information shall not apply to information that:
(a) was publicly known at the time of owner’s communication to recipient;
(b) becomes publicly known through no fault of recipient subsequent to the time
of owner’s communication thereof to recipient; (c) was in recipient’s possession
free of any obligation of confidence at the time of owner’s communication
thereof to recipient; (d) is developed by recipient independently of and without
reference to any of owners Company Information or Supplier Information
respectively or other information that owner disclosed in confidence to any
third party; (e) is rightfully obtained by recipient from third parties
authorized to make such disclosure without restriction; or (f) is identified by
owner as no longer proprietary or confidential.

WAIVER – An effective waiver under this Agreement must be in writing and signed
by the party waiving its right. A waiver by either party of any instance of the
other party’s noncompliance with any obligation or responsibility under this
Agreement will not be deemed a waiver of subsequent or other prior instances of
non-compliance.

WARRANTY – Supplier warrants to Company and its customers that material
furnished will be new, merchantable, free from defects in design, material and
workmanship and will conform to and perform in accordance with the
specifications, and if applicable, drawings and samples. These warranties extend
to the future performance of the material and shall continue for the longer of
(a) the warranty period applicable to Company’s sales to its customers of the
material or of products which incorporate the material, (b) one year after the
material is accepted by Company or (c) such greater period as may be specified
elsewhere in this Agreement. Supplier also warrants to Company and its customers
that services will be performed in a first class, workmanlike manner and in
compliance with the Direct Measures of Quality as set forth in Attachment A
(“DMOQ’s”). Supplier also warrants that if materials are capable of correctly
processing, providing, receiving and displaying date data, they will do so
correctly, as well as exchange accurate date data with all products with which
the materials are intended to be used, within and between the twentieth and
twenty-first centuries, and that services will continue to be provided in
accordance with this Agreement for any time period before, on or after
January 1, 2000. In addition, if material furnished contains one or more
manufacturers’ warranties, Supplier hereby assigns such warranties to Company
and its customers. All warranties shall survive inspection, acceptance and
payment. Material or services not meeting the warranties will be, at Company’s
option, returned for or subject to refund, repaired, replaced or reperformed by
Supplier at no cost to Company or its customers and with transportation costs
and risk of loss and damage in transit borne by Supplier. Repaired and
replacement material shall be warranted as set forth above in this clause.

WORK DONE BY OTHERS – If any of the Work is dependent on work done by others,
Supplier shall inspect and promptly report to Company’s Representative any
defect that renders such other work unsuitable for Supplier’s proper
performance. Supplier’s silence shall constitute approval of such work as fit
and suitable for Supplier’s performance.

SECTION THREE

MEDIATION – If a dispute arises out of or relates to this Agreement, or its
breach, and the parties have not been successful in resolving such dispute
through negotiation, the parties agree to attempt to resolve the dispute through
mediation by submitting the dispute to a sole mediator selected by the parties
or, at any time at the option of a party, to mediation by the American
Arbitration Association (“AAA”). Each party shall bear its own expenses and an
equal share of the expenses of the mediator and the fees of the AAA. The
parties, their representatives, other participants and the mediator shall hold
the existence, content and result of the mediation in confidence. If such
dispute is not resolved by such mediation, the parties shall have the right to
resort to any remedies permitted by law. All defenses based on passage of time
shall be tolled pending the termination of the mediation. Nothing in this clause
shall be construed to preclude any party from seeking injunctive relief in order
to protect its rights pending mediation. A request by a party to a court for
such injunctive relief shall not be deemed a waiver of the obligation to
mediate.

SECTION FOUR

AUDIT – With the exception of prices fixed by this Agreement, Supplier shall
maintain accurate and complete records including a physical inventory, if
applicable, of all costs incurred under this Agreement which may affect costs
(i.e. travel, living expense, etc.) payable by Company under this Agreement.
These records shall be maintained in accordance with recognized commercial
accounting practices so they may be readily audited and shall be held until
costs have been finally determined under this Agreement and payment or final
adjustment of payment, as the case may be, has been made. Supplier shall permit
Company or Company’s representative to examine and audit these records and all
supporting records at all reasonable times. Audits shall be made not later than
three [***] after the (a) final delivery date of material ordered or completion
of services rendered or [***] after expiration date of this Agreement, whichever
comes later.

AUTHORSHIP, COPYRIGHT AND MASK WORK RIGHTS – The entire right, title, and
interest, including copyright and mask work rights, in all original works of
authorship fixed in any tangible medium of expression heretofore or hereafter
created by Supplier, or on Supplier’s behalf, for Company or furnished to
Company hereunder is hereby transferred to and vested in Company. The parties
expressly agree to consider as works made for hire those works ordered or
commissioned by Company which qualify as such in accordance with the Copyright
laws. For all such original works, Supplier agrees to provide documentation
satisfactory to Company to assure the conveyance of all such right, title, and
interest, including copyright and mask work rights, to Company.



--------------------------------------------------------------------------------

BANKRUPTCY AND TERMINATION FOR FINANCIAL INSECURITY— Either party may terminate
this Agreement by notice in writing:

 

  1) if the other party makes an assignment for the benefit of creditors (other
than solely an assignment of moneys due); or

 

  2) if the other party evidences an inability to pay debts as they become due,
unless adequate assurance of such ability to pay is provided within thirty
(30) days of such notice.

If a proceeding is commenced under any provision of the United States Bankruptcy
Code, voluntary or involuntary, by or against either party, and this Agreement
has not been terminated, the non-debtor party may file a request with the
bankruptcy court to have the court set a date within sixty (60) days after the
commencement of the case, by which the debtor party will assume or reject this
Agreement, and the debtor party shall cooperate and take whatever steps
necessary to assume or reject the Agreement by such date.

CLAUSE HEADINGS – The headings of the clauses in this Agreement are inserted for
convenience only and are not intended to affect the meaning or interpretation of
this Agreement.

DEVELOPED INFORMATION – Supplier agrees that Supplier will and, where
applicable, will have Supplier’s associates (as defined in the INVENTIONS
clause), disclose and furnish promptly to Company any and all technical
information, computer or other apparatus programs, specifications, drawings,
records, documentation, works of authorship or other creative works, ideas,
knowledge or data, written, oral or otherwise expressed (“Information”),
originated or developed by Supplier or by any of Supplier’s associates as a
result of Work performed under, or in anticipation of, this Agreement. Supplier
further agrees that all such Information shall be Company’s property, shall be
kept in confidence by Supplier and Supplier’s associates, shall be used only in
performing this Agreement or in the filling of orders hereunder, and may not be
used for other purposes except upon such terms as may be agreed upon between the
parties in writing. If such Information includes materials previously developed
or copyrighted by Supplier and not originated or developed hereunder, Supplier
agrees to grant and hereby grants to Company and AT&T Corp. (“AT&T”), severally,
a nonexclusive, royalty-free license to use and copy such materials. The
licenses so granted to Company and to AT&T include the right to grant
sublicenses to their subsidiaries and associated companies. Supplier also agrees
to acquire from Supplier’s associates such assignments, rights and covenants as
to assure that Company and AT&T shall receive the rights provided for in the
DEVELOPED INFORMATION clause.

HARMONY – Supplier shall be entirely responsible for all persons furnished by
Supplier working in harmony with all others when working on Company’s premises
or those of Company’s customers.

IDENTIFICATION CREDENTIALS – Company may, at its discretion, require Supplier’s
employees to exhibit identification credentials, which Company may issue, in
order to gain access to Company’s premises for the performance of the Work. If,
for any reason, any of Supplier’s employees are no longer performing Work,
Supplier shall immediately inform Company’s Representative in the speediest
manner possible. Notification shall be followed by the prompt delivery to
Company’s Representative of the identification credentials involved or a written
statement of the reasons why the identification credentials cannot be returned.
Supplier shall be liable for any damage or loss sustained by Company if such
identification credentials are not returned to Company.

INSPECTION AND/OR REJECTION OF WORK – Supplier shall provide Company with free
access to the work performed and the equipment and materials furnished by
Supplier under this Contract, if any, for the purpose of inspection thereof. At
any time during the progress of the work, Company may condemn or reject any or
all of the work, equipment or materials if the same are not in accordance with
this Contract and shall give written notice to Supplier of such default.
Supplier will thereupon have [***] to remedy the default. If Supplier fails to
timely remedy the default, Company reserves the right to take over any or all
work, to provide labor, equipment and materials, and to complete or have
completed any part or all of the work. The cost of completion by Company shall
be deducted from the unpaid balance, if any, due or which may become due
Supplier under this Contract. If there is no unpaid balance or if the cost of
completion by Company is in excess of the unpaid balance, Supplier agrees to
reimburse Company for such cost, less the amount of the unpaid balance, if any.

INVENTIONS – Supplier agrees that if any inventions, discoveries or improvements
are conceived, first reduced to practice, made or developed in anticipation of,
in the course of, or as a result of Work done under this Agreement, by Supplier
or by one or more of Supplier’s employees, consultants, representatives or
agents (“associates”), Supplier will assign to Company Supplier’s and Supplier’s
associates’ entire right, title and interest in and to such inventions,
discoveries and improvements, and any patents that may be granted thereon in any
jurisdiction of the world. Supplier also agrees that, without charge to Company,
Supplier will and will have Supplier’s associates sign all papers and do all
acts which may be necessary, desirable or convenient to enable Company at
Company’s expense to file and prosecute applications for patents on such
inventions, discoveries and improvements, and to maintain patents granted
thereon. Supplier further agrees to grant and hereby grants Company and AT&T
Corp. (“AT&T”) severally, under any patent issued in any jurisdiction of the
world for any invention made prior to the completion of the Work done under this
Agreement, nonexclusive, royalty-free licenses (to the extent Supplier has the
right to do so) to make, have made, use lease, sell and import any product or
facility derived from the Work done under this Agreement. The licenses so
granted to Company and to AT&T include the right to grant sublicenses to their
subsidiaries and associated companies. Supplier also agrees to acquire from its
associates such assignments, rights and covenants as to assure that Company and
AT&T shall receive the rights provided for in this INVENTIONS clause.



--------------------------------------------------------------------------------

[***]SERVICES – It is expressly understood and agreed that this Agreement
neither [***]. It is, therefore, understood that [***].

Supplier agrees that purchases by Company under this Agreement shall neither
restrict the right of Company to cease purchasing nor require Company to
continue any level of such purchases.

NOTICES – Any notice or demand which under the terms of this Agreement or under
any statute must or may be given or made by Supplier or Company shall be in
writing and shall be given or made by telegram tested telex, confirmed
facsimile, or similar communication or by certified or registered mail addressed
to the respective parties as follows:

 

  To Company:    AT&T Corp.   Address:    150 Mount Airy Rd.      Basking Ridge,
NJ 07920   Attention:    Craig Rudner   To Supplier:    ACT Teleconferencing
Services, Inc.   Address:    1526 Cole Boulevard, Suite 300      Golden, CO
80401   Attention:    Managing Director

Such notice or demand shall be deemed to have been given or made when sent by
telegram, telex, or facsimile, or other communication or when deposited, postage
prepaid in the U.S. mail. The above addresses may be changed at any time by
giving prior written notice as above provided.

REPRESENTATIVES – Company’s Technical Representative is Ed Bartels and Company’s
Agreement Representative is Craig Rudner. All Work rendered under this Agreement
is subject to inspection and acceptance by Company’s Technical Representative
or, in the Technical Representative’s absence, by others as may be delegated in
writing by Company.

RIGHT OF ACCESS – Each party shall permit the other party reasonable access to
its facilities in connection with work under this Agreement. No charge shall be
made for such visits. It is agreed that prior notification will be given when
access is required.

STANDARDS – Employees with records of criminal convictions, other than minor
traffic violations, shall not be assigned to Company’s premises until a detailed
statement of the circumstances is furnished to Company for its review and
Company has given its written approval to such assignment. In fulfilling
Supplier’s obligations under this clause, Supplier shall comply with all laws
relating to the making of investigation reports and the disclosure of the
information contained therein.

SUPPLIER EMPLOYEES – The term Supplier employee means anyone performing the Work
or furnished by Supplier under this Agreement, including but not limited to the
Supplier’s employees, consultants, representatives, agents, subcontractors, and
subcontractors’ subcontractors at all tiers. It is agreed that all persons
provided by Supplier to perform the Work are not employees or agents of Company,
and Company shall not exercise any direct control or supervision over Supplier
employees but Company’s Representative will be available for consultation.

Supplier shall be responsible for its own labor relations with any trade or
union which represents its employees and shall be responsible for negotiating
and adjusting all disputes. Supplier shall be the sole entity responsible for
receiving complaints from Supplier employees regarding their assignments and for
notifying Supplier employees of the termination or change of their assignments.
Company has the right at any time (prior to and after assignment to Company’s
Work) and for any reason to reject or to have Supplier remove Supplier’s
employees from the Work under this Agreement upon notice to Supplier. Upon such
notice, Supplier shall, at Company’s request, replace the Supplier employee(s).
In the event of any staffing change, Company shall not be charged for the time
required to train the replacement. The amount of noncompensatory training time,
if any, shall be mutually determined by Supplier and Company’s Representative.

Supplier further agrees that any of Supplier’s employees who is or becomes a
‘leased employee’ (as defined in Section 414(n) of the Internal Revenue Code) of
Company during the term of this Agreement, shall not be covered by, and shall be
excluded from participation in, any employee benefit plan maintained by Company.
Supplier shall indemnify and save Company harmless from and against any losses,
damages, claims, demands, suits, and liabilities that arise out of, or results
from, any failure by Supplier to perform its obligations under this clause.
Supplier shall also indemnify and save Company harmless from any entitlement,
assertion, or claim, which any of Supplier’s employees might have or might make
relative to rights or privileges in any Company employee benefit plan and which
arises, in whole or in part, out of Work rendered under this Agreement.

TIMELY PERFORMANCE – If Supplier has knowledge that anything prevents or
threatens to prevent the timely performance of the Work under this Agreement,
Supplier shall immediately notify Company’s Representative thereof and include
all relevant information concerning the delay or potential delay.

ACCEPTANCE – Supplier’s performance of the Services will be in compliance with
the DMOQ’s. If Supplier’s performance is non-compliant with the DMOQ’s, Company
will be entitled to the remedies as set forth in Attachment A.



--------------------------------------------------------------------------------

Agreement Number 20000308.10.C

Attachment A – Statement of Work

Attachment B – Pricing

 

Accepted:         AT&T Corp.       ACT Teleconferencing Services, Inc. By:  

/s/ Craig Rudner

    By:  

/s/ Gene Warren

  Signature       Signature Name:   Craig Rudner     Name:   Gene Warren  
Typed/Printed       Typed/Printed Title:   Procurement Specialist     Title:  
Managing Director Date:   March 23, 2000     Date:   March 27, 2000



--------------------------------------------------------------------------------

Agreement Number 20000308.10.C

   Attachment A - Statement of Work

Purchase Order Number 74141

  

Statement of Work – AT&T TeleConference Services

This is the Statement of Work to Agreement No. 20000308.10.C between Company and
Supplier and sets forth the various services and deliverables to be provided by
Supplier. This document is written with the understanding that an individual
supplier may not offer all of the services listed below. AT&T reserves the right
to [***] for the services outlined below.

As the world leader in conferencing services (completing more than 3,000,000
conferences annually), AT&T TeleConference Services (ATCS) is expanding its
capacity for Executive Offer calls. Specifically, AT&T would like to be able to
offer calls from 200 to 4000 ports.

This service will have automated reservation and billing interfaces that are
connected to the AT&T

Supplier shall provide Executive-Level Conferencing Services for ATCS in
accordance with the following:

 

I. All work hereunder shall be available by October 1,1999

 

II. Supplier shall perform all work at Supplier’s location. Supplier shall
provide all equipment, hardware software and facilities necessary for Supplier
to provide the services hereunder.

 

III. The Supplier shall provide the following capabilities:

 

  a) Capability to support approximately [***] events per month, with an average
call size of [***]

  b) Capability to support calls up to [***]

  c) Capability to support calls spanning AT&T bridges and vendor bridges

  d) Capability to support the following call types:

  (a) [***]

  (b) [***]

  (c) [***]

  (d) [***]

  (e) [***]

  (f) [***]

  e) Service must be branded AT&T

  f) The following features must be supported:

  (a) [***]

  (b) [***]

  (c) [***]

  (d) [***]

  (e) [***]

  g) [***]

  h) [***] with [***] to allow AT&T specialists to [***].

  i) Automated [***]

  j) [***] handling - i.e. conferences available within [***] of reservation.

Problem [***] Guidelines

[***]

[***]: e.g. The [***]; or a problem [***] the business.

[***]

[***]: e.g. The product [***] system is [***] system is [***]

[***]

[***]: e.g. [***] system is [***]; or a specific [***]; or a problem [***]
requests.

[***]

[***] problem or question which [***]: e.g. [***]; or a problem has [***]; or a
problem occurs [***] requests.



--------------------------------------------------------------------------------

Direct Measures of Quality (DMOQ)

Supplier will provide the services as outlined herein on a continuous, [***]
basis, for the duration of this Agreement. [***] shall be defined as [***] that
have arisen due to the performance or non-performance of Supplier, as determined
by Company in good faith. [***] shall be further defined to include services
that are provided to Company as warranted by Supplier in this Agreement and in
accordance with all applicable designs, drawings, and specifications.

It is required that [***] of the services performed in a given [***] shall be
[***]. [***] with this DMOQ will result [***] to Company for the [***] to
Company for the [***] that the services are provided. This [***] shall be equal
to the percentage of [***] and will not be less than [***] of the total amount
billed for that [***].

Supplier’s Average Response Time per [***] shall be in accordance with the
schedule below. “Response Time” is defined as confirmation by Supplier of
availability of ports as requested by Company.

 

Average Response Time

  

Conditions

Less than [***]

   Reservation is made during business hours*

Before [***]

   Reservation is made on a business day**, prior to business hours

Before [***]

   Reservation is made on a business day after business hours or non-business
day

--------------------------------------------------------------------------------

* Business Hours are defined as [***] Eastern Standard Time (EST).

** Business Day is defined as [***] EST, Monday through Friday.

If the average response time in a given [***] with the schedule above, Company
will receive an [***] for the total amount billed [***] the services are
provided.

If the services provided are [***] with the DMOQ’s, as provided above, for
consecutive [***], the [***] that the service is consecutively [***]. For
example, if the services provided are [***], Company will receive a [***] on the
total amount billed to Company [***] that Company would have received if the
calculations were based on [***] alone.

If [***] is recognized by Company for services provided a [***], the total
amount may be recalculated retroactively and the [***], (the amount not
previously accounted for the [***] the respective services were provided,) shall
be included in addition to the [***] for services provided in the current [***].

Customer Service/Billing

Supplier, at AT&T’s option, will provide appropriate levels of Customer Care and
Billing support to facilitate swifter roll-out of the offer.



--------------------------------------------------------------------------------

May 9, 2000

Gene Warren

ACT Teleconferencing Services, Inc.

1526 Cole Blvd. Suite 300

Golden, CO 80401

(303) 233-3500

 

Re: Agreement Number 20000308.10.C, Purchase Order Number 74141, Amendment
Number 1

Dear Mr. Warren:

Effective upon the signature of this amendment by both parties, Agreement Number
20000308.10.C, Purchase Order Number 74141, is hereby amended as follows:

 

1. Supplier shall perform the additional work as set forth in Attachment C
–Statement of Work, attached to and hereby made a part of this Agreement. Any
conflict between the attached Statement of Work and this Agreement will be
resolved in favor of the Agreement.

 

2. Attachment B – Pricing is amended to include the additional charges and/or
fees as outlined in Attachment B1 – Pricing, herein attached to and made a part
of this Agreement.

 

3. This Agreement shall incorporate the DMOQ’s as outlined in Attachment C in
addition to those as outlined in Attachment A.

Agreement Number 20000308.10.C

Attachment A – Statement of Work

Attachment B – Pricing

Attachment B1 – Pricing

Attachment C – Statement of Work

 

Accepted:         AT&T Corp.       ACT Teleconferencing Services, Inc. By:  

/s/ Craig Rudner

    By:  

/s/ Gerald Van Ecclehout

  Signature       Signature Name:   Craig Rudner     Name:   Gerald Van
Ecclehout   Typed/Printed       Typed/Printed Title:   Procurement Specialist  
  Title:   CEO/Chairman Date:   June 1, 2000     Date:   May 25, 2000



--------------------------------------------------------------------------------

     Purchase/Service Order    SOTP-1

[GRAPHIC APPEARS HERE]

 

Purchase Order: 74136

   Revision: 4    Date: 19-AUG-02

 

Buyer Name: SHULL, JANICE   Ship To:   SCHMALBECK, REBECCA S Purchasing
Inquiries: 908 658-0261     C/O AT&T CORP. Transportation Inquiries:
1-336-698-1982     200 S FIFTH ST       Minneapolis, MN 554151313       United
States Supplier:   ACT TELECONFERENCING SERVICES INC       1658 COLE BLVD STE
130       GOLDEN, CO 80401     Bill To: AT&T CORP.   United States     6021 S
RIO GRANDE AV       Orlando, FL 328090000       United States       AP
Inquiries: 407-858-8500

 

Payment Terms    FOB Point    Freight Terms    [***]    Destination    Prepaid
and Add    Tax Exempt Certificate AT&T Contract Num    Govt’ Contract Num   
Effective Date    End Date N/A       01-JAN-02    31-DEC-04

ROUTING: MOST ECONOMICAL WAY AVAILABLE.

 

Line No.   

Part Description

  

Qty

  

Unit

  

Unit
Price

  

Total
Price

1    [***]    [***]    Dollar    1    [***]            
Provide by date 31-AUG-02 Tax Y    Agreement Number 20000308.10.C dated April 1,
2000 between AT&T Corp. and Supplier, as amended, is hereby further amended as
follows:                1. The clause AGREEMENT PRICE is hereby modified to
change the maximum Agreement price from [***].                2. The clause
(PERIOD OF PERFORMANCE OR DURATION) is hereby modified to extend the Agreement
expiration date from April 1, 2000 to December 31, 2004.                3. The
clause TERMS OF PAYMENT is hereby deleted in its entirety and replaced         
  

RETENTION REQUIRMENT



--------------------------------------------------------------------------------

Line No.   

Part Description

   Qty    Unit    Unit
Price    Total
Price    With the following:                “TERMS OF PAYMENT - [***]         
      4. EXHIBIT A - Statement of Work is hereby replaced with the attached.   
            5 The following terms are added                e-COMMERCE
TRANSACTIONS                Supplier and Company acknowledge that both want to
automate certain operations for purchase and sale transactions (“Transactions”),
by transmitting and receiving, documents electronically (hereinafter called
“Documents”) in substitution for conventional paper-based documents. The
following are examples of Documents which may be transmitted under this Section;
Catalogues; Purchase Orders; Acknowledgements; Modifications to Purchase Orders;
Ship Notices; Invoices; Schedule Changes; Change Orders; Requests for Proposals;
and Proposals.                Supplier and Company also acknowledge that the
electronic transmission of Documents can take place through the computer network
of a Company-designated third party e-Commerce provider (“Provider’s Network”).
               Supplier and Company further acknowledge that they both want to
assure that such Transactions are not rendered legally invalid or unenforceable
solely by virtue of such transmission or reception.                THIRD-PARTY
e-COMMERCE PROVIDER                Supplier understands that it must contract
independently with the third party e-Commerce provider. Supplier further
understands that it must accept all data elements transmitted by Company through
such third party’s platform. Company may change the third-party e-Commerce
provider upon thirty (30) days’ prior written notice to Supplier. Supplier
further understands that, in such event, it may have to contract with such third
party. Each party shall, at its own expense, provide and maintain the equipment,
software and services necessary to effectively and reliably transmit and receive
Documents via the designated Provider’s Network. In addition, Supplier shall be
solely responsible for the cost of storing its information or Documents on such
Provider’s Network, which information or Documents may be retrieved by Company
at no additional charge to Company by Supplier.            



--------------------------------------------------------------------------------

Line No.   

Part Description

   Qty    Unit    Unit
Price    Total
Price    e-COMMERCE SIGNATURES                Each party will establish, through
the Provider, a unique code that will act as an authenticating signature
(“Signature”). Any Signature of such party affixed to or contained in any
transmitted Document is sufficient to verify that such Document originated with
such party (“Signed Documents”). Neither party will disclose to any unauthorized
person the Signatures of the other party.                Any Signed Document
transmitted through e-Commerce shall constitute an “original” when printed from
electronic files or records established and maintained in the normal course of
business. The parties further agree not to contest the validity or
enforceability of Signed Documents under the provisions of any applicable law
relating to whether certain agreements are to be in writing and signed by the
party to be bound thereby.                e-COMMERCE TRANSMISSIONS            
   If a party receives any Document in an unintelligible or garbled form, or a
Document that otherwise contains evidence of faulty transmission, the recipient
must promptly notify the originating party (if identifiable from the received
Document) in a reasonable manner.            



--------------------------------------------------------------------------------

Line No.   

Part Description

   Qty    Unit    Unit
Price    Total
Price    WARRANTIES AND DATA INTEGRITY FOR e-COMMERCE TRANSACTIONS            
   Supplier represents and warrants that Documents and/or information either
transmitted to Company by Supplier or stored on a Provider’s Network for access
by Company a) do not contain any virus, bug, cancelbolt, worm, Trojan Horse or
other harmful item, and b) does not infringe any third party’s copyright,
patent, trademark, trade secret or other proprietary rights or rights of
publicity or privacy. Supplier further represents and warrants that all product
and pricing information provided in its catalogues either stored on a Provider’s
Network or transmitted to Company by Supplier is current, accurate and complete.
In the event more favorable terms appear in a Document transmitted to Company by
Supplier than appear in Supplier’s current catalogue, Company will be entitled
to the more favorable terms contained in such Document.               
LIMITATION OF LIABILITY FOR e-COMMERCE TRANSACTIONS                NEITHER PARTY
SHALL BE LIABLE TO THE OTHER FOR THE ACTS OR OMISSIONS OF THE THIRD-PARTY
E-COMMERCE PROVIDER WHEN SUCH ACTS OR OMISSIONS NEGATIVELY IMPACT EITHER ONE OR
MORE TRANSACTIONS, OR THE TRANSMISSION, RECEPTION, STORAGE OR HANDLING OF
DOCUMENTS. NEITHER PARTY SHALL BE LIABLE FOR ANY INDIRECT, INCIDENTAL, SPECIAL,
CONSEQUENTIAL, PUNITIVE, OR EXEMPLARY DAMAGES, INCLUDING BUT NOT LIMITED TO,
DAMAGES FOR LOSS OP PROFITS, REVENUE, GOODWILL, USE, DATA, ELECTRONICALLY
TRANSMITTED ORDERS, OR OTHER ECONOMIC ADVANTAGE (EVEN IF IT HAS BEEN ADVISED OF
THE POSSIBILITY OF SUCH DAMAGES) , HOWEVER CAUSED AND REGARDLESS OF THE THEORY
OF LIABILITY, ARISING OUT OF OR RELATED TO: (i) ANY DELAY, OMISSION OR ERROR IN
THE ELECTRONIC TRANSMISSION OR RECEIPT OF ANY DOCUMENTS PURSUANT TO THIS
AGREEMENT; OR (ii) UNAUTHORIZED ACCESS TO OR ALTERATION BY A THIRD PARTY OF
TRANSMITTED DATA.            



--------------------------------------------------------------------------------

Line
No.   

Part Description

   Qty    Unit    Unit
Price    Total
Price    ALL OTHER TERMS AND CONDITIONS TO REMAIN UNCHANGED.               

Total Purchase Order Price

            [***]

*********************************END OF ORDER*********************************

INCLUDE PURCHASE ORDER NUMBER ON ALL CORRESPONDENCE, INVOICE, BILLS OF
[Illegible] ETC. INVOICES MUST BE CONSISTENT AND IN SAME SEQUENCE AS PO ITEMS.

SUPPLIER SHALL FURNISH IN ACCORDANCE WITH TERMS AND CONDITIONS SET FORTH IN THIS
ORDER AND ON THE REVERSE SIDE OF THIS PAGE. HOWEVER, IF AN AT&T CONTRACT NUMBER
IS SHOWN ON THIS PAGE, THE TERMS AND CONDITIONS OF THAT CONTRACT NUMBER REPLACE
THOSE ON THE REVERSE SIDE OF THIS PAGE.

SIGN AND RETURN ONE COPY OF THIS PURCHASE/SERVICE ORDER PRIOR TO EXECUTION OF
ANY WORK/SERVICE.

 

    [Illegible] Center ACCEPTANCE     AT&T CORP.

[GRAPHIC APPEARS HERE]

     

[GRAPHIC APPEARS HERE]

    By:   SHULL, JANICE E SUPPLIER AUTHORIZED SIGNATURE/DATE     (AUTHORIZED
SIGNATURE), BUYER



--------------------------------------------------------------------------------

Version No. 8 to Purchase order 74136 – AMENDMENT 2.txt

From: Kris Primak

Sent: Tuesday, December 23, 2003 11:19 AM

To: Gene Warren

Subject: FW: Version No. 8 to Purchase Order 74136

----Original Message----

From: Mattiaccio, Ralph J, CFSMD [mailto:rmattiaccio@att.com]

Sent: Tuesday, November 11, 2003 11:29 AM

To: Kris Primak

Cc: Franson, Eric J, CSSVC

Subject: Version No. 8 to Purchase Order 74136

Kris,

Please find below Version Number 8 to Purchase Order 74136. Said Version Number
8 (Change Order) is written to:

 

  (i) increase the funding level from [***]

  (ii) extend the Period of Performance through the period ending December 31st,
2004

Please find below an electronic copy of Version Number 8 to Purchase Order
74136. Said Purchase Order and all Versions/ Change Orders are subject tot he
terms and conditions of Service Agreement No. 20000308.10.C and respective
amendments thereto.

Additionally, I do have some other related business matters to discuss with you,
so if you would please contact me at your earliest convenience.

Kind regards,

R. J. Mattiaccio

Contracts Manager

SMD Enterprise Communications

AT&T Corp

One AT&T Way

Room 1C – 158B

Bedminster, NJ 07921

Telephone (908) 234 – 3138

Facsimile (908) 234 – 3998

rmattiaccio@att.com

Purchase Order: 74136

Version Number: 8

Order submitted on: 2003-11-10

Supplier:

ACT TELECONFERENCING SERVICES INC

1658 COLE BLVD STE 162

GOLDEN, CO 80401

Ship To:

AT&T CORP.

901 MARQUETTE AVE

Minneapolis, MN 55402-3205

Deliver to: REBECCA S SCHMALBECK Room: FLOOR 3

Bill To:

AT&T CORP.

0 P O BOX 590407

Orlando, FL 32859-0000

Additional Order Information:

Buyer: RALPH J MATTIACCIO

Purchasing Inquiry Phone: 908 234-3138

Requisition Type: Core

AP Inquiry Phone: (407) 858 8500



--------------------------------------------------------------------------------

Transportation Phone: (336) 698 1941

Payment Terms: [***]

FOB: Destination

Freight Terms: Prepaid and Add

Carrier: UNITED PARCEL SERVICE AMERICA INC

CMS Contract Number: 20000308.10.C

PO Start Date: 2001-12-31

PO End Date: 2004-12-31

Authorized By: KATHLEEN TERJESEN

Routing: MOST ECONOMICAL WAY AVAILABLE

 

Line No.

  

Item Part No.

   Qty    UOM    Description    Unit Price    Extended Price

1

   N/A    [***]    M4    [***]    [***]    [***]

Need By: 2003-05-07

Taxable: NO

DeliverToRoomPhone: 612 344-3909

Total: [***]USD

Supplier shall furnish in accordance with Terms and Conditions of the contract
number shown on this order.

Sign and return one copy of this purchase/service order prior to execution of
any work/service.

AT&T ATTN: Acknowledgement Processing Center Order Management Center 600 North
Point Parkway Alpharetta, GA 30005-4136

Acceptance: AT&T CORP. By: AT&T Corp., Agent

 

Supplier Authorized Signature/Date:

  By:   KATHLEEN TERJESEN (Authorized Signature),   Buyer

Comments

--------------------------------------------------------------------------------

* This Purchase Order is subject to the terms and conditions contained in GA
20000308.10.C



--------------------------------------------------------------------------------

Agreement No. 20000308.10.C

Amendment No. 3

February 20th, 2004

[GRAPHIC APPEARS HERE]

 

ACT Teleconferencing Services, Inc.

  AT&T Corp.

1526 Cole Boulevard

 

One AT&T Way

Suite 300

  Room 1C- 158B

Golden, CO 80401

  Bedminster, NJ 07921

Attn: Mr. Gene Warren

 

Attn: R. J. Mattiaccio

Chief Executive Officer

  Contracts Manager

Service Agreement Number 20000308.10.C executed March 27th, 2000, which was
previously modified by Amendment No. 1 dated May 9th, 2000 and Amendment No. 2
dated August 19th, (collectively, the “Agreement”) by and between AT&T Corp.
(“Company”) and ACT Teleconferencing Services, Inc. (“Supplier”), is hereby
further amended as set forth herein. To the extent that the terms of this
Amendment No. 3 conflicts with the Agreement, the terms of this Amendment No. 3
shall prevail with respect to the subject matter herein.

I. The following Provisions of the Agreement are amended as follows:

 

  1. COMPENSATION

A. For Attachments B and B1, the prices that reference global audio
teleconferencing services are deleted in their entirety and are replaced with
the Pricing Exhibit titled “Rates by Services, By Country” which is hereby
referenced as Exhibit III attached hereto and made a part of the Agreement.
Prices for global audio teleconferencing services shall be effective
January 26th, 2004.

AT&T Proprietary Information (Restricted)

Solely for Those Persons Having a Need to Know

Use Pursuant to Company Instructions

B. For Executive and Event Overflow, add the Pricing Exhibit titled “EXECUTIVE
AND EVENT PRICE SCHEDULE” which is hereby referenced as Exhibit V attached
hereto and made a part of the Agreement. Prices for Executive and Event Overflow
teleconferencing services shall be effective July 1st, 2004.

C. For Video Conferencing, add the Pricing Exhibit titled “ACT Proximity
Services and AT&T Pricing” which is hereby referenced as Exhibit VII attached
hereto and made a part of the Agreement. Prices for Proximity Services Video
Conferencing shall be effective July 1st, 2004.

 

  2. STATEMENT OF WORK

A. For Attachment A titled “Statement of Work Global Offer Conferencing
Solutions for AT&T Teleconference Services” executed August 26th, 2002 under
Purchase Order 74136 Revision: 4 and Attachment C titled “Statement of Work –
AT&T TeleConference Services” issued under Purchase Order 74141 are deleted in
their entirety and are replaced with the documents titled “Statement of Work
Global Offer Conferencing Solutions for AT&T Teleconference Services
(ATCS)”referenced as Exhibit I and “Country Listing Availability” referenced as
Exhibit II which are hereby incorporated by reference and made a part of the
Agreement.

B. For Executive and Event audio teleconferencing services add the Statement of
Work titled “Statement of Work – AT&T TeleConference Services Executive and
Event TeleConference Services” referenced as Exhibit IV which is hereby
incorporated by reference and made a part of the Agreement.

C. For video conferencing supplemental services add the document titled “SERVICE
DESCRIPTIO for PROXIMITY SERVICES—VIDEO CONFERENCING SUPPLEMENT” referenced as
Exhibit VI which is hereby incorporated by reference and made a part of the
Agreement.

 

  3. PERIOD OF PERFORMANCE

The period of performance of the Agreement is amended to extend the term through
the period ending December 31st, 2006.



--------------------------------------------------------------------------------

  4. TERMS OF PAYMENT

The terms of payment are amended to [***].

 

  5. DEFINITIONS

The following terms and definitions are hereby added:

(a) “Exhibit” means the following attachments referenced herein and appended to
this Amendment and made a part hereof:

 

Exhibit I

   Statement of Work Global Offer Conferencing Solutions for AT&T Teleconference
Services (ATCS)

Exhibit II

   Country Listing Availability

Exhibit III

   Rates By Services, By Country

Exhibit IV

   Statement of Work – AT&T TeleConference Services Executive and Event
TeleConference Services

Exhibit V

   Executive and Event Price Schedule Service Description for Proximity Services
- Video

Exhibit VI

   Conferencing Supplement

Exhibit VII

   ACT Proximity Services and AT&T Pricing

(b) “Customer Users” means Company’s customers, its affiliates or any
unaffiliated third parties doing business with Company’s Customers who receive
the Services performed by Supplier.

 

  6. USE OF INFORMATION

Add the following:

For purposes of the Agreement, Company’s Information includes Customer and
Customer’s User’s Information. Supplier shall treat Customer and Customer Users’
Information as Company’s Information as prescribed in the USE OF INFORMATION
clause.

 

  7. SURVIVAL OF OBLIGATIONS

Add the following:

The GOVERNING LAW and TERMINATION clauses are included in the examples set forth
in the Clause SURVIVAL OF OBLIGATIONS.

 

  8. NOTICES

Change the parties’ designated Notices representatives as follows:

 

To Supplier    To Company ACT Teleconferencing Services, Inc.    AT&T Corp.

1526 Cole Boulevard

  

One AT&T Way

Suite 300    Room 1C- 158B Golden, CO 80401    Bedminster, NJ 07921

Attn: Mr. Gene Warren

  

Attn: R. J. Mattiaccio

Chief Executive Officer    Contracts Manager

 

  9. INVOICING

Add the following:

All Supplier submitted invoices shall contain detailed information as requested
by Company. All invoices shall reference Company’s agreement number and Purchase
Order Number. Payment of invoices shall not waive Company’s rights to inspect,
test or reject.

 

Send invoices to:    AT&T Accounts Payable    6021 South Rio Grande Ave.   
Orlando, FL 32809

Supplier shall submit electronic invoices via Company’s eProcurement Ariba
system.



--------------------------------------------------------------------------------

II. The following provisions are added to the Agreement:

1. TERMINATION

Company may at any time terminate this Agreement or an order, in whole or in
part, by 60 days written notice to Supplier. In such case, Company’s liability
shall be limited to payment of the amount due for Work performed up to and
including the date of termination (which amount shall be substantiated with
proof satisfactory to Company and shall not exceed the price of Work being
terminated), and no further Work will be rendered by Supplier. Such payment
shall constitute a full and complete discharge of Company’s obligations.

(i) Termination for Change in Control of Supplier

In the event of a Change in Control of Supplier, AT&T may terminate this
Agreement pursuant to the clause Termination. “Change in Control” shall mean the
(1) consolidation or merger of Supplier with or into any entity (2) sale,
transfer or other disposition of all or substantially all of the assets of
Supplier or (3) acquisition by any entity, or group of entities acting in
concert, of Control of Supplier. For purposes of this section, “control” shall
mean the power to direct the management and policies of an entity, whether
through the ownership of voting securities, by agreement or otherwise.

(ii) Termination Assistance: At the request of Company upon termination,
Supplier shall (i) continue to provide to Company the Services for a period of
up to [***] days, for the same Charges set forth in the Pricing Exhibit III);
and (ii) cooperate with and assist Company in conducting an orderly and
efficient transition of the Services to Company (or its Affiliate), Customer
Users, or any third-party vendor(s). The quality and standards of performance by
Supplier during such period shall be not less than that required during the Term
hereof. Such services may include, without limitation, training of Company or
Customer personnel and other services which may facilitate a smooth and orderly
transition.

2. [***]

In addition to the [***], Company shall [***] as follows:

[***]Schedule:

 

[***]

      

[***]

[***]

    [***]

[***]

    [***]

[***]

    [***]

Note: [***] shall apply solely to [***] set forth in Exhibit III.

Except as provided in this Amendment No. 3, all other terms and conditions of
the Agreement heretofore in effect remain unchanged.

IN WITNESS WHEREOF, the parties hereto have executed this Amendment No. 3.

 

ACT TELECONFERENCING SERVICES, INC.

      AT&T CORP.

By

 

 

    By  

 

  (Signature)       (Signature)

Name

  Gene Warren     Name   Kathleen Terjesen   (Typed or printed)       (Typed or
printed)

Title

 

 

    Title   Procurement Director   (Typed or printed)       (Typed or printed)

Date

 

 

    Date  

 



--------------------------------------------------------------------------------

      Agreement No. 20000308.10.C       Amendment No. 3       Exhibit I

[GRAPHIC APPEARS HERE]

STATEMENT OF WORK

Global Offer Conferencing Solutions

for

AT&T TeleConference Services (ATCS)

AT&T PROPRIETARY (Restricted)

Solely for Those Persons Having a Need to Know

Use Pursuant To Company Instructions

1 EXECUTIVE SUMMARY

This Statement of Work between AT&T Corp, AT&T TeleConference Services
(hereinafter “Company or ATCS’) and ACT Teleconferencing Services, Inc.
(hereinafter “Supplier”) sets forth the various services and deliverables to be
performed by Supplier.

This Statement of Work serves as a basis for various audio teleconferencing
services and deliverables to be performed by Supplier in support of ATCS’ Global
Audio Teleconferencing needs. Company has selected Supplier as a vendor to
supplier the Services that will support Company’s users and its Customer’s
users. Company, at its option, in addition to using the Services contemplated
hereunder may exercise its right to resell audio teleconferencing services to
its Customers and Customer user. These services will be branded as AT&T
TeleConference Services.

2 SCOPE OF WORK

2.1 GLOBAL CONFERENCING SERVICES

Supplier shall provide and perform Global Conferencing Services on behalf of
ATCS in accordance with the following:

A. Supplier shall perform all work at Supplier’s location. Supplier will provide
all equipment, hardware, software, services, labor and facilities necessary for
Supplier to perform the Services hereunder.

B. The Supplier shall provide the following capabilities:

 

  •  

[***]

 

  •  

[***]

 

  •  

Capability to support reserved calls up to [***] and a combination thereof

 

  •  

Capability to support globally seamless reservationless calls up to [***] and a
combination thereof

C. Services performed by Supplier must be sole-branded with the AT&T name
(Private Label Branding), including but not limited to bridge (reservation-less
and reserved) enunciators, on-line tools, billing, email transactions and with
all Company Customer interactions. (For additional details refer to other
references on Private Label Branding stated herein)

D. Supplier shall use ATCS provided scripts during all conference interactions.

E. Supplier’s performance in providing the Services shall include but not be
limited to the following:

[***]

F. Supplier shall provide a reservation confirmation within [***] of Company’s
Customer’s initial request. Confirmation will include port availability and
conference dial in numbers, participant codes, date & time of conference, time
zone, features requested, instructions for assistance during the call, customer
service phone number, etc.

G. Supplier shall provide a completed [***] to Company’s Customer when reserved
within [***] of call completion.

 

  •  

H. Supplier shall provide Customer [***] listed below in an agreed upon [***]
between Supplier and Company for [***]. Supplier shall submit a proposal to
Company for any [***] required by Company. Supplier and Company shall mutually
agree to the charges for the Work pursuant to Changes provision contained in the
Agreement. [***] shall dedicated to Company for Company’s sole and exclusive use
and shall be branded as directed by Company. Supplier will work with the Company
to finalize the [***] that is available for general use with all of Company’s
customers



--------------------------------------------------------------------------------

  •  

[***]

 

  •  

[***]functions such as [***]

 

  •  

[***]Capabilities.

I. Supplier shall perform and provide the capability for allowing multiple
reservationless accounts associated with a single user (the ability to bill
specific calls to specific projects, clients, etc).

J. Supplier shall develop to Company’s complete satisfaction, the [***] (the
Work) that is currently being developed solely for Company’s use. The [***]
shall have the ability to provide, implement and shall utilize [***] to support
the [***] Supplier shall submit a proposal to Company for any alterations or
additional Work. Supplier and Company shall mutually agree to the charges for
the development pursuant to Changes and Payment provisions contained in the
Agreement. This Section 2.1 J shall be subject to the Inventions and Developed
Information provisions contained in the Agreement. Company grants Supplier the
right to use this Developed Information solely in connection with this
Agreement.

2.2 SPECIAL FEATURES

Company may require Supplier to develop special features. Company recognizes
that certain special features, may incur rate changes or additional charges.
Supplier and Company shall mutually agree to the charges prior to developing or
implementing any new features, functionality and/or network changes (the Work).

 

  A. Supplier shall provide a [***] (defined as a [***] where the supplier will
[***] for the Company’s Customer, e.g. [***]).

 

  B. Supplier shall have the ability to provide and shall perform [***]for
Company, and Company’s Customers. Such [***]may also include [***] to be
provided by Supplier, as requested by Company.

 

  C. Supplier shall Private-Label the Services for the sale and/or resale of
audio teleconferencing services to Company and Company’s Customers, as requested
by Company. Supplier must ensure that:

 

  •  

Callers receive a [***]

 

  •  

[***] will follow [***], as provided by ATCS.

 

  •  

All visible components (e.g., [***], etc.) of the service shall have the
appropriate Private Label Brand, as provided by ATCS.

 

  •  

Private-Label Branding shall include but not be limited to [***]written or
electronic, etc.

 

  D. Supplier shall provide an [***](e.g. Company’s Customer enters [***] on
line, [***] on the conferencing bridge, the [***], the tool [***] from bridge
and produces [***].

 

  E. Supplier shall provide capability to integrate Company’s [***].

 

  F. Supplier shall provide a strategy for [***] in [***] timeframe.

 

  G. Supplier shall detail their capability to deliver [***]Company’s Customers.

2.3 [***]AND SERVICES

Supplier shall perform [***] services and other services as requested by
Company. Company recognizes that certain special features for [***]and services
may incur additional charges. Supplier shall submit to Company a proposal for
the special services. Company and Supplier shall mutually agree to the
additional charges prior to implementation of the special services.

Such[***] services shall include but not be limited to the following:

2.3.1[***]

 

  •  

Supplier shall assist Company in developing [***].

 

  •  

Supplier will develop [***]on AT&T’s[***].

 

  •  

Supplier will assist in developing [***]for Company and Company’s Customer[***]



--------------------------------------------------------------------------------

  •  

Supplier shall provide[***] for all[***] activities

 

  •  

Supplier shall submit any and all existing or developed information to Company
for review and final approval to the ATCS Program Manager prior to the use of
the information.

2.3.2 Company and Company’s Customer[***]

 

  •  

Supplier shall develop, [***]and provide to Company an ATCS audio
teleconferencing[***].

 

  •  

Supplier shall provision / issue ATCS Branded Company and/ or Company’s
Customer[***].

2.3.3 Customer[***]

Supplier shall develop [***]documentation including but not limited to[***].
Supplier shall provide all training and documentation to Company’s ATCS Program
Manager.

2.3.4[***]

Supplier shall perform all services necessary to assist Company to develop[***].
Supplier shall assist in generating [***]with a Company’s Single Point of
Contact (SPOC) designated by ATCS. In addition to the above, Supplier commits to
provide an [***]to support Company’s ATCS organization in full cooperation and
support of the marketplace and to provide the following services, including but
not limited to: [***]defining Customer[***], providing audio teleconferencing
[***]; participating in [***]work; supporting ATCS in [***]to Company’s
Customers and potential customers; supporting ATCS regarding Supplier’s [***]and
providing executive briefing on[***]. All such support shall be performed by
Supplier and provided to Company’s ATCS SPOC or its designee on standard
[***]responses.

2.3.5 Headcount Resource for[***]

Supplier shall ensure that its Headcount Resource is available in each region of
the world to perform the Services and provide the required support to ATCS[***].

 

  •  

Supplier’s employees shall serve as subject matter experts to provide all[***]
services on all aspects of audio teleconferencing services to Company’s
local[***].

 

  •  

Supplier’s employees shall meet with Company Representatives and Company’s
Customers, as requested, and shall assist in[***].

 

  •  

Supplier’s employees shall train ATCS [***]personnel in the regions and
countries where the Services are offered.

 

  •  

Supplier’s employees shall serve as specific conferencing account managers
supporting ATCS [***]personnel.

 

  •  

Supplier employees shall participate in regularly scheduled [***], and will
assist Company in collecting client’s [***]to assist in[***], as requested by
Company.

 

  •  

Supplier shall provide, at[***] to Company, the services of [***]if the average
monthly billings by Supplier to Company are in excess of[***]. [***]shall be
located in, and perform [***]services, to all global regions (EMEA, APAC, CALA)
of the world in support of Company’s[***]. Supplier’s[***] shall serve as
subject matter experts to Company’s local[***] on Company’s global conferencing
product services and offerings. Supplier’s [***]shall meet with Company’s
Representatives and Customers, as requested, and shall assist Company in [***],
and perform other duties and business activities as requested by Company.
Supplier’s[***] shall assist in [***]Company’s [***]in all global regions on all
of Company’s conferencing products and services. Supplier’s[***] shall also
serve as conferencing account managers, perform other duties, and work with
Company’s overall account manager for a[***]. Supplier’s [***]may, at Company’s
request, participate in regularly scheduled Customer/client[***]. Supplier shall
provide an additional [***]to Company, for every[***]. Company and Supplier
shall mutually agree to staff additional [***]support for [***]exceeding
the[***]requirement stated above.

 

  •  

If Company’s[***] paid to Supplier[***], Company shall pay Supplier based on the
following schedule:

 

[***]

  [***]      [***]

[***]

  [***]      [***]

[***]

  [***]      [***]

[***]

  [***]      [***]



--------------------------------------------------------------------------------

This schedule is based on an average[***] of[***].

Notwithstanding the above, if Supplier is unable to provide the Services for any
reason, and as a result Supplier’s nonperformance causes the[***] billing
to[***], then Company shall[***].

2.3.6 Additional Support

Company may review its requirements for[***] service requirements on a
[***]basis. Company will notify Supplier of any changes in requirements.
Supplier shall continue to provide support services on all[***] changes as
reasonably requested by Company.

2.3.7 Customer Engagement

Supplier shall participate in international location [***]with Company when[***]
requires[***]. Company will be responsible for gathering such requests from the
Company sales force and communicating the international local [***]requests to
Supplier. Supplier shall identify a team of its international employees and make
such employees available to Company to provide the necessary support relating to
the[***]. Company shall provide Supplier no less than [***]advance notice of the
requirement for an [***]or Customer contact at an international location.

2.3.8[***]

Company and Supplier acknowledge that, to better serve the customers, there will
be circumstances that ere the customer will benefit if ATT provides service to
an ACT customer or vice versa. Company and Supplier agree to cooperate in the
best interests of the Customer and prospective customers to assure that they
receive the best service at a competitive price. If a [***] requires
conferencing services that would be [***] Company will [***]. If a [***]
requires conferencing services that can be [***], Supplier shall [***] to
Company, and [***]. Supplier is not restricted from using its existing or future
global platform to service[***]. For [***] that may submit [***] to Supplier for
[***], Supplier shall [***] to Company. Company and Supplier agree to abide by
any provisions contained in a [***] or any other agreement (e.g.
Non-disclosure).

In the performing the Services under this Statement of Work, Supplier shall not
directly or indirectly enter into negotiations with, offer or supply to any
Company’s Customer, any of the Services and/or components provided by Supplier
in performance of the Service under this Statement of Work, without Company’s
prior written consent.

3 GLOBAL LOCATIONS, AVAILABILITY, AND OPERATIONS

3.1 GLOBAL LOCATIONS

Supplier shall utilize Company’s and Company’s Affiliates’[***] (e.g.[***],
etc.) in the performance in providing the Services to Company and Company’s
Customers where capable. Supplier shall maintain[***] in the countries and/or
regions listed below.

For each country, Supplier shall maintain[***]. Customer, and fax numbers that
route to one of Supplier’s operation centers when performing the Services under
this statement of work. If Supplier determines it to be necessary to change
a[***], Customer and/or fax number, Supplier shall provide Company sixty
advanced written notice of said change. Company recognizes in certain situations
a [***]advanced notification may not be feasible.

At any time during the performance of the Services under this Statement of Work,
Company may request, and Supplier shall provide any and all technical,
operational, and business information relating to the[***]. Such information
shall include but not be limited to the following;

 

  •  

Listing of entire[***], including all [***] information

 

  •  

listing of all [***]calls, including [***](if available) and associated features
requested to support those calls

 

  •  

pending billing detail of calls that had taken place in that given[***] that are
to be processed for billing/invoicing

 

  •  

a resend of the[***], as well as all data collected for[***] into the[***]

 

  •  

any other technical, operational, and/or business information as may be
requested by Company used in the performance in providing Services to Company
and Company’s Customers.

Supplier shall perform audio teleconferencing services in the regions and
countries listed below:

 

Europe/Middle    Asia/Pacific    North America    East/Africa          Austria
   Australia    Canada    Belgium    China       Czech Republic    Hong Kong   
United States   



--------------------------------------------------------------------------------

Denmark   India     Finland   Indonesia     France   Japan     Germany  
Malaysia     Greece   New Zealand   CALA   Hungary   Philippines   Argentina  
Israel       Ireland   Singapore   Bermuda   Italy       Luxembourg   South
Korea   Brazil     Taiwan   Cayman Island   Netherlands   Thailand   Chile  
Norway     Colombia   Poland     Mexico   Portugal     Peru   Russia    
Venezuela   South Africa     Costa Rica         Spain     Ecuador   Sweden      
Switzerland       Turkey      

United Kingdom

     

3.2 SERVICE AVAILABILITY

Supplier shall perform and manage delivery of the Company’s ATCS Global
Conferencing Services. Supplier’s Operation Centers must be available[***].
Supplier must provide [***]support in each of the Center’s at all times.

3.3 OPERATIONS CENTERS

Supplier shall identify its operations centers by physical location (region,
country, province, street address etc.). For any changes to Supplier’s physical
location of its operations centers, Supplier shall provide advanced written
notice to Company’s Program Manager [***] in advance of the change in physical
location of its operations center(s).

3.4 [***]SUPPORT

Supplier shall staff its operation centers with, [***]to support [***]as is
applicable in the region in which its operations center(s) are located (For
example, located in UK[***]. Supplier can utilize the[***] supplement its
dedicated[***] staff, as required

3.5 PROVISIONING

 

  •  

Supplier shall accept Company formatted Customer specific account information to
provision Customer in the format agreed upon by the Company and Supplier.

 

  •  

Supplier shall be able to support multi-location provisioning requirements as
well as the ability for a Customer to[***] conference usage within an account.

 

  •  

Supplier shall provide a[***] of all[***].

3.6 Security Management

Supplier shall provide ATCS with its security management processes that include
ongoing reviews of the physical system components and the configuration of those
components with security features. Supplier shall monitor and review events to
detect and prevent security violations.

Areas to address shall include but not be limited to the[***] at the[***] level,
as well as the following:

 

  •  

[***]

 

  •  

[***]

 

  •  

[***]where each [***]to ensure security compliance

 

  •  

[***]



--------------------------------------------------------------------------------

  •  

[***]

 

  •  

[***]

 

  •  

[***]

3.7 CAPACITY MANAGEMENT

Supplier shall provide sufficient capacity to meet Company’s capacity needs
without call blocking. Specifically, Supplier shall provide sufficient audio
capacity to handle Company’s entire global Customer requirements, based upon
a[***] forecast provided by Company. Supplier shall provide port capacity
engineered to[***].

Supplier shall demonstrate flexibility in the capacity management area when
unforeseen volume increases arise that will require an unplanned increase in
capacity that may be necessary to support Company’s audio teleconferencing
requirements in addition to the port capacity requirements specified in the
paragraph above.

3.8 COMPANY (ATCS) TESTING

Supplier shall provide capability to Company to test any new service or feature
functionality before or after deployment. Supplier shall allow Company to test
operational procedures specified by Company.

3.9 [***]SERVER

Supplier shall maintain a network compliant server on Company’s behalf.
Supplier’s server shall have:

 

  •  

[***]

 

  •  

[***]

Supplier shall add the following:

 

  •  

[***]

 

  •  

[***]

3.10 DISASTER RECOVERY

Supplier shall provide details of its plans for restoring service in the event
of an outage. Supplier’s response will provide a Disaster Recovery Plan, which
includes Disaster Recovery Testing, and the following:

 

•  

In the event of a Disaster, Supplier’s plans shall include a secure re-route
plan for traffic and ability to test that plan.

 

•  

Supplier shall take all necessary actions to immediately re-route all
reservations, assists, in progress calls and pending reserves, reservationless
call, including any and all of the Services in the event of a disaster. In the
event of such disaster, Supplier shall implement its Disaster Recovery Plan to
the extent that the Services are restored to the services levels defined in this
Statement of Work.

 

•  

Supplier shall identify locations of its Disaster Recovery Sites.

 

•  

Supplier shall plan to support the continuum of the system on a 7x24 basis.

 

•  

Supplier shall detail its strategy to identify processes to ensure the
continuing integrity of the system.

 

•  

Supplier shall detail its methodology for database back-up (reservation,
digitized reply data, and billing). Company requires that Supplier complete a
daily database back-up.

4 SERVICE LEVELS

Supplier shall meet or exceed the critical service levels as specified below:

4.1 PROBLEM / INCIDENT [***] REQUIREMENTS

[***]

Problem: [***]problem/incident[***].

Example: [***], or a problem, whether [***]in nature, that[***] the business.



--------------------------------------------------------------------------------

Action: Supplier shall[***]. (A Company Pager Number/contact instructions will
be provided for this purpose.)

[***]

Problem: [***]problem/incident that is occurring with the product and the[***].

Example: [***], whether[***] in nature, (less than[***]); or a specific[***]; or
a problem[***].

Action: Supplier shall[***]. (A Company Pager Number/ contact instructions will
be provided for this purpose.)

[***]

Problem: [***]problem/incident occurs which[***]. Example: [***]; or a problem
has[***]; or a problem occurs[***].

Action: Supplier shall provide[***], for the preceding[***] as follows:[***].

4.2. DIRECT MEASURES OF QUALITY

Supplier shall provide the services as outlined herein on a continuous,
[***]basis, for the agreed duration. [***] shall be defined as a conference that
is[***], as determined by Company in good faith. [***]shall be further defined
to include Services that are provided to or on behalf of Company as warranted by
Supplier in this Agreement and in accordance with all applicable designs,
features, and specifications.

It is required that greater than, or equal to, [***]of the Services (Calls)
performed in a given[***] shall be[***]. [***]with this DMOQ will result in
a[***] to Company for [***]Company for the conferences impacted during a
given[***]. In addition, if Supplier should fail to meet the performance metric
for three (3) consecutive months, Company will: (i) receive the[***] from
Supplier as described herein; and (ii) have the right to [***].

4.3 SERVICE LEVELS

Supplier shall performance the Services in accordance with the following Service
Levels for its audio conferencing products within the stated thresholds.

 

Time To Respond

      

Threshold

[***]      [***] [***]      [***] [***]      [***] [***]      [***] [***]     
[***] [***]      [***] [***]      [***] [***]      [***] [***]      [***] [***]
     [***]      [***] [***]      [***] [***]      [***] [***]      [***] [***]  
   [***] [***]      [***] [***]      [***] [***]      [***]      [***] [***]  
   [***] [***]      [***]      [***] [***]      [***] [***]      [***]

4.4 [***]

4.4.1 Non-Availability [***]

Non-availability of the Supplier’s service for a period of more than [***] shall
result in [***] in the amount of [***], or [***] during the non-availability
period if request by the Company.



--------------------------------------------------------------------------------

Planned outages due to Supplier system upgrades that the Company has been
advised of in advance shall not apply, provided, however, that Supplier
completes such upgrades in a timely manner.

4.4.2 Billing SLA [***]

Supplier shall provide [***] invoicing to Company. In the event that the
Supplier does not provide [***] invoicing for [***], Supplier shall pay [***]
equal to [***] of the [***] over the [***] period. The [***] shall continue
until Supplier has provided [***] invoicing for [***].

4.4.3 Call Difficulty [***]

Supplier shall issue [***] for conference calls that experience call difficulty
caused by components of the Service. Call difficulty can be defined as, but not
limited to:

 

  •  

[***]

 

  •  

[***]

 

  •  

[***]

 

  •  

[***]

 

  •  

[***]

 

  •  

[***]

For Company to receive [***] in the form of [***], Company will notify Supplier
and furnish the called number, the trouble experienced (e.g., [***], etc.) and
the approximate time the conference was held. Supplier shall issue [***] to
Company on the [***] Supplier is notified of its non-[***] of the affected
conference call(s).

5 USAGE, BILLING AND INVOICING DATA

5.1 CUSTOMER USAGE, BILLING AND INVOICING

Supplier, at Company’s option, shall provide appropriate levels of Customer Care
and Billing support to facilitate a prompt billing exchange.

5.2 CUSTOMER SPECIFIC CONFERENCE USAGE

In accordance with the [***] billing cycle, Supplier shall deliver to each
Company’s Customer, a [***] statement of the Customer’s Conference Usage with
sufficient detail and in a format agreed upon between Supplier and Company. This
detail conference usage statement will be clearly marked DO NOT PAY – INVOICE TO
BE PROVIDED and will not include any remittance portion.

Supplier shall provide detail summary usage statements of Customer, by
country/region, in U.S. Dollars by the [***] following the respective usage
[***]. All detail summary usage summary statements shall be submitted to reflect
[***] accuracy for contracted rates and features. Supplier shall have the
ability to provide and perform a [***] service option, as well as the ability of
the [***] their calls to other invoices within the account.

Supplier shall provide detail summary usage in CD ROM, paper, or other format as
reasonably requested by Company. Electronic format must be in comma delimited
text format with maximum flexibility in sorting and reporting.

Supplier shall specify in detail its capability to provide and perform [***] on
behalf of Company. Such capability shall be secure and in accordance with
industry banking standards

ATCS shall be responsible for all billing, remittances, and collections efforts
for all Company’s Customers.

International taxation will not apply under the current application of this
agreement. Any International Taxation, as required by any future legislation,
will be addressed by both parties on an individual case basis.

Supplier shall provide Company with a summary report of each Customer’s total
charges by the [***] in excel format. The summary report will include ATCS’s
Customer identifier number, the invoice number, the name of the Customer, the
dollar amount of usage for the given [***], the [***] associated with the
Customer for a given [***], the total dollar figure for the Customer in a given
[***].

Supplier shall provide this same summary type data to Company in a specific file
format (format to be identified by Company at a later date), transmitted via
[***] to an ATCS server so that adjustments can be made in the ATCS billing
system. The [***] will be delivered to Company by the [***].



--------------------------------------------------------------------------------

Supplier shall send Company’s internal employees a usage report in a specific
file format (format to be identified by Company at a later date) via Company’s
[***] service (a [***] Supplier and Company’s Internet) by the [***].

Supplier shall assist ATCS in addressing Customer-billing inquiries.

5.3 WHOLESALE INVOICING

Supplier shall submit wholesale invoices promptly upon receiving notice that the
Services have been performed to Company’s satisfaction. Supplier shall submit
all invoices to Company to reflect [***] accuracy of the Services rendered and
at the contracted rates. All invoicing questions shall be directed to Company’s
Project Manager or designated contact.

Supplier shall submit in pdf format, or alternate format jointly agreed upon by
Company and Supplier, via e-mail to Company’s Representative for the current
month in which the Service was provided by the [***].

The Conference Data Billing Summary shall provide the following information,
allowing for maximum flexibility in sorting and reporting on the data provided:
[***]

In addition to the Invoicing provision contained in the Agreement, Supplier
shall concurrently provide copies of same invoices to Company. Copies shall be
marked “Information Purposes Only” and shall be sent to:

 

 

AT&T TeleConference

     

ATTN: Billing Team

     

901 Marquette Avenue

     

3rd Floor

     

Minneapolis, MN 55402

     

Fax: 612-344-3892

   

Except as otherwise agreed to by Company and Supplier, as to a particular
Customer or conference, the only adjustment in Supplier’s billing shall be
provided to Company in writing and approved by Company’s Project Manager or
designated contact prior to issuance of said adjustments.



--------------------------------------------------------------------------------

Agreement No. 20000308.10.C

Amendment Number 3

EXHIBIT II

COUNTRY LISTING AVAILABILITY

 

     [***]    [***]      [***]    [***]    [***]    [***]

Europe/Middle East/Africa

           

Austria

   x    x    x    x

Belgium

   x    x    x    x

Denmark

   x    x    x    x

Finland

   x    x    x    x

France

   x    x    x    x

Germany

   x    x    x    x

Hungary

   x       x   

Ireland

   x    x    x    x

Israel

   x       x   

Italy

   x    x    x    x

Luxembourg

   x    x    x    x

Netherlands

   x    x    x    x

Norway

   x    x    x    x

Poland

   x       x   

Portugal

   x    x    x    x

Russia

   x       x   

South Africa

   x       x   

Spain

   x    x    x    x

Sweden

   x    x    x    x

Switzerland

   x    x    x    x

UK

   x    x    x    x

US number joining a European Reservationless Call

   x       x    x

Americas

           

Argentina

   x       x   

Bermuda

   x       x   

Brazil

   x       x   

Canada (note, current access is through US numbers)

   x       x   

Cayman Islands

   x       x   

Chile

   x       x   

Colombia

   x       x   

Mexico

   x       x   

Peru

   x       x   

Venezuela

   x       x   

United States

   x    x    x    x

AT&T Proprietary Information (Restricted)

Solely for Those Persons Having a Need to Know

Use Pursuant to Company Instructions

Asia/ Pacific

           

Australia

   x    x    x    x

China-Mainland

   x       x   

Hong Kong

      x    x    x

India

   x       x   

Indonesia

   x       x   

Japan

   x    x    x   

Malaysia

   x       x   

New Zealand

   x    x    x   

Philippines

   x         

Singapore

   x    x    x    x

South Korea

   x       x   

Taiwan

   x       x   

Thailand

   x       x   

UK number joining an Asia/Pacific Reservationless Call

         x   

US number joining an Asia/Pacific Reservationless Call

         x   



--------------------------------------------------------------------------------

EXHIBIT III

 

    

[***]

  

[***]

Country

  

[***]

  

[***]

  

[***]

  

[***]

  

[***]

  

[***]

  

[***]

  

[***]

  

[***]

  

[***]

Australia

                             

China-Mainland

                             

Hong Kong

                             

India

                             

Indonesia

                             

Japan

                             

Malaysia

               [***]               

New Zealand

                             

Philippines

                             

Singapore

                             

South Korea

                             

Taiwan

                             

Thailand

                             

US to AP

                             

UK to AP

                                  

[***]

  

[***]

Country

  

[***]

  

[***]

  

[***]

  

[***]

  

[***]

  

[***]

  

[***]

  

[***]

  

[***]

  

[***]

Australia

                             

China-Mainland

                             

Hong Kong

                             

India

                             

Indonesia

                             

Japan

                             

Malaysia

               [***]               

New Zealand

                             

Philippines

                             

Singapore

                             

South Korea

                             

Taiwan

                             

Thailand

                             

US to AP

                             

UK to AP

                                  

[***]

                                       

Country

  

[***]

  

[***]

                                       

Australia

                             

China-Mainland

                             

Hong Kong

                             

India

                             

Indonesia

                             

Japan

                             

Malaysia

      [***]                        

New Zealand

                             

Philippines

                             

Singapore

                             

South Korea

                             

Taiwan

                             

Thailand

                             

US to AP

                             

UK to AP

                             



--------------------------------------------------------------------------------

   

[***]

  

[***]

Country

 

[***]

  

[***]

  

[***]

  

[***]

  

[***]

  

[***]

  

[***]

  

[***]

 

[***]

 

[***]

Austria

                          

Belgium

                          

Denmark

                          

Finland

                          

France

                          

Germany

                          

Greece

                          

Hungary

                          

Ireland

                          

Israel

                          

Italy

                          

Luxembourg

                          

Netherlands

              [***]             

Norway

                          

Poland

                          

Portugal

                          

Russia

                          

South Africa

                          

Singapore to EMEA

                          

Spain

                          

Sweden

                          

Switzerland

                          

UK

                          

US to EMEA

                              

[***]

  

[***]

Country

 

[***]

  

[***]

  

[***]

  

[***]

  

[***]

  

[***]

  

[***]

  

[***]

 

[***]

 

[***]

Austria

                          

Belgium

                          

Denmark

                          

Finland

                          

France

                          

Germany

                          

Greece

                          

Hungary

                          

Ireland

                          

Israel

                          

Italy

                          

Luxembourg

                          

Netherlands

              [***]             

Norway

                          

Poland

                          

Portugal

                          

Russia

                          

South Africa

                          

Singapore to EMEA

                          

Spain

                          

Sweden

                          

Switzerland

                          

UK

                          

US to EMEA

                          



--------------------------------------------------------------------------------

    

[***]

  

[***]

Country

  

[***]

  

[***]

  

[***]

  

[***]

  

[***]

  

[***]

  

[***]

  

[***]

  

[***]

  

[***]

Argentina

                             

Bermuda

                             

Brazil

                             

Canada

                             

Cayman

                             

Islands

                             

Chile

               [***]               

Colombia

                             

Mexico

                             

Peru

                             

United States

                             

Venezuela

                                  

[***]

  

[***]

Country

  

[***]

  

[***]

  

[***]

  

[***]

  

[***]

  

[***]

  

[***]

  

[***]

  

[***]

  

[***]

Argentina

                             

Bermuda

                             

Brazil

                             

Canada

                             

Cayman

                             

Islands

                             

Chile

               [***]               

Colombia

                             

Mexico

                             

Peru

                             

United States

                             

Venezuela

                             

NOTE: [***]based on the following rule:

[Illegible]

In a[***]

Features

 

Feature Name

  

Unit Price

  

Set Up Fee

  

Available On

[***]

        

[***]

        

[***]

        

[***]

        

[***]

        

[***]

        

[***]

        

[***]

        

[***]

        

[***]

        

[***]

        

[***]

        

[***]

        

[***]

      [***]   

[***]

        

[***]

        

[***]

        

[***]

        

[***]

        

[***]

        

[***]

        

[***]

        

[***]

        

[***]

        

[***]

        

[***]

        



--------------------------------------------------------------------------------

Surcharges and Fees

 

Description  

Unit Price

  [***]

[Illegible]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***][***]

[***]

[***]

[***]

 

[***]

  

[***]

  

[***]

  

[***]

  

4

  

5

  

6

[***]

                 

[***]

                 

[***]

         [***]         

[***]

                 

[***]

                 

[***]

                 

[Illegible]



--------------------------------------------------------------------------------

    

Host Location

Participant Location

  

Group

1

   Group 2*    Group 3    Group 4   

Group

5**

  

Group

6***

Argentina

                 

Australia

                 

Austria

                 

Belgium

                 

Brazil

                 

Canada

                 

Cayman Islands

                 

Chile

                 

China

                 

Columbia

                 

Costa Rica

                 

Denmark

                 

Finland

                 

France

                 

Germany

                 

Greece

                 

Hong Kong

                 

Hungary

                 

India

                 

Indonesia

                 

Ireland

                 

Israel

                 

Italy

         [***]         

Japan

                 

Korea (South)

                 

Luxembourg

                 

Malaysia

                 

Mexico

                 

Netherlands

                 

New Zealand

                 

Norway

                 

Panama

                 

Peru

                 

Philippines

                 

Poland

                 

Portugal

                 

Russia/Moscow

                 

Singapore

                 

South Africa

                 

Spain

                 

Sweden

                 

Switzerland

                 

Taiwan

                 

Thailand

                 

United Kingdom

                 

USA

                 

Venezuela

                 

ZONE1

                 

ZONE 2

                 

ZONE 3

                 

ZONE 4

                 

ZONE 5

                 

ZONE 6

                 



--------------------------------------------------------------------------------

Rates by Service, by Country

Operator Dial-Out Zone Definitions—Standard and Executive Service.

 

ZONE 1:    ZONE 2:    ZONE 3:    ZONE 5:    ZONE 6:   

Albania

   Anguilla    Algeria    Afghanastan    Angola    Togo

Andorra

   Antigua and Barbuda    Libya    Ascension Island    Benin    Uganda

Bosnia-Hercegovina

   Antilles (Netherlands)    Morocco    Antarctica-Casey    Botswana    Zaire

Bulgaria

   Aruba    Tunisia    Bangladesh    Burkina Faso    Zambia

Croatia

   Bahamas       Bhutan    Burundi    Zimbabwe

Cyprus

   Barbados    ZONE 4:    Brunei Darussalam    Cameroon    Togo

Czech Republic

   Belize    Armenia    Christmas Island    Cape Verde Islands   

Faroe Islands

   Bermuda    Azerbaijan    Cocos Island    Central African Republic   

Gibraltar

   Bolivia    Bahrain    Cook Islands    Chad   

Iceland

   Cuba    Belarus    Diego Garcia    Comoros   

Liechtenstein

   Dominica    Estonia    Fiji    Congo   

Macedonia

   Dominican Republic    Georgia    French Polynesia    Cote D Ivoire   

Malta

   Ecuador    Kazakhstan    Greenland    Djibouti   

Monaco

   El Salvador    Kuwait    Guam    Egypt   

Romania

   Falkland Islands    Kyrgyzstan    Iran    Equatorial Guinea   

San Marino

   Grenada    Latvia    Iraq    Eritrea   

Slovak Republic

   Guadeloupe    Lithuania    Jordan    Ethiopia   

Slovenia

   Guatemala    Moldova    Kiribati    French Guiana   

Turkey

   Haiti    Oman    Korea (North)    Gabon   

Vatican City

   Honduras    Qatar    Lebanon    Gambia   

Yugoslavia

   Jamaica    Tajikistan    Macao    Ghana       Martinique    Turkmenistan   
Maldives    Guinea       Montserrat    Ukraine    Marshall Islands   
Guinea-Bissau       Nicaragua    UAE    Micronesia    Guyana       Paraguay   
Uzbekistan    Mongolia    Kenya       Puerto Rico    Yemen    Nauru    Lesotho
      St Kitts and Nevis       Nepal    Liberia       St Lucia       New
Caledonia    Madagascar       St Pierre/Miquelon       Niue    Malawi      
St Vincent and Grenadines       Norfolk Island    Mali       Suriname      
Northern Marianas    Mauritania       Trinidad and Tobago       Pakistan   
Mauritius       Turks and Caicos Islands       Palau    Mayotte       Uruguay   
   Papua New Guinea    Mozambique       Virgin Islands (UK)       Samoa (US)   
Nambia       Virgin Islands (US)       Samoa (Western)    Niger            
Saudi Arabia    Nigeria             Solomon Islands    Reunion Islands         
   Sri Lanka    Rwanda             Tonga    Sao Tome and Principe            
Tuvalu    Sengal             Vanuatu    Seychelles Island             Vietnam   
Sierra Leone               

Somalia

              

St Helena

              

Sudan

              

Swaziland

              

Syria

              

Tanzania

  



--------------------------------------------------------------------------------

  Agreement No. 20000308.10.C   Amendment No. 3   EXHIBIT IV

[GRAPHIC APPEARS HERE]

Statement of Work – AT&T TeleConference Services

Executive and Event TeleConference Services

This Statement of Work between Company and Supplier sets forth the scope of work
for Company’s Executive and Event TeleConference Services (the “Services”) and
deliverables to be performed by Supplier.

As the world leader in conferencing services AT&T TeleConference Services
(herein after “Company” or “ATCS”) is expanding it’s capacity for Executive and
Event Offer TeleConference calls. Company requires Supplier to provide capacity
for calls from[***]. The Company, at its option, in addition to using the
Services contemplated hereunder may exercise its right to resell Supplier’s
audio conferencing services to its Customers and Customer Users.

Supplier shall perform Executive and Event TeleConference Services for Company’s
Users (for internal use), its Customers and Customer’s Users (for resale
purposes) in accordance with the following:

 

I.

All work and Services to be performed by Supplier under this Statement of Work
shall be made available and operational no later March 31st, 2004.

 

II. Supplier shall perform all work at Supplier’s location. Supplier shall
provide all [***] necessary for Supplier to provide the Services hereunder.

 

III. The Supplier shall provide the following capabilities:

 

  a) Capability to support approximately[***]

 

  b) Capability to support calls up to[***]

 

  c) The [***] to provide all ATCS [***] in performing the Service.

AT&T Proprietary Information (Restricted)

Solely for Those Persons Having a Need to Know

Use Pursuant to Company Instructions

 

  d) Capability to support the following call types:

 

  •  

[***]

 

  •  

[***]

 

  •  

[***]

 

  •  

[***]

 

  •  

[***]

 

  •  

[***]

 

  •  

[***]

 

  e) Service must be Company branded, [***]and throughout all customer
interaction.

 

  f) Company’s ATCS scripts are to be followed during all conference
interactions.

 

  g) The following features must be supported:

 

  •  

[***]

 

  •  

[***]

 

  •  

[***]

 

  •  

[***]

 

  •  

[***]

 

  •  

[***]

 

  •  

[***]

 

  •  

[***]



--------------------------------------------------------------------------------

  h) [***]

 

  i) Supplier will provide[***] Services to Company and its Customers

 

  j) Supplier will provide confirmation within[***] of Company’s initial request
for Supplier to accommodate port capacity for reservation requests. Supplier’s
confirmation will include[***]and[***].

 

  k) Company shall provide Supplier with a Generic Company Reservation Form per
Exhibit A. Supplier shall provide Company with a complete[***]. The[***] may
consist of information including, but not limited to, [***]code or any other
information as reasonably requested by Company. Company shall receive a
completed [***]no later than[***].

 

  l) Supplier will provide Company with a Call Summary Form per Exhibit B on all
completed conferences, no later than [***].

 

  m) [***]

Problem/Incident [***] Guidelines

[***]

Problem: [***] problem requires [***]. Example: [***], or a problem whether[***]
in nature that [***]the Service.

Action: Supplier will[***]. (A Company Pager Number will be provided to Supplier
for this purpose.)

[***]

Problem: [***] problem that is occurring with the product and the[***] thereby
affecting the Service. Example: [***] whether [***]in nature (less than[***]);
or a specific[***]; or a problem[***].

Action: Supplier will[***]. (A Company Pager Number will be provided to Supplier
for this purpose.)

[***]

Problem: [***]problem or question occurs which[***]. Example: [***]; or a
problem has occurred[***]; or a problem occurs once[***].

Action: Supplier will provide[***].

Direct Measures of Quality (DMOQ)

Supplier will provide the services as outlined herein on a continuous,
[***]basis, for the duration of this Agreement. [***]shall be defined as a
conference that is [***], as determined by Company in good faith. [***]shall be
further defined to include Services that are provided to or on behalf of Company
as warranted by Supplier in this Agreement and in accordance with all applicable
designs, features, and specifications.

It is required that greater than or equal to [***]of the Services performed in a
given [***]shall be [***] with this DMOQ will result in a [***] to Company for
the [***]to Company for the conferences impacted during [***]. In addition, if
Supplier should fail to meet the performance metric for[***], Company shall:
(i) receive the[***] from Supplier as described herein; and (ii) have the right
to[***].

Reservation Response Time

[***]of all incoming reservations from Company to Supplier’s Reservation office
will be answered within[***].

Supplier’s Average Response Time per month shall be in accordance with the
schedule below. “Response Time” is defined as; confirmation from Supplier for
the availability of ports as requested by Company.

 

Initial Conference Request

  

Average Response Time

[***]

   [***]

[***]

   [***]

--------------------------------------------------------------------------------

* Business Hours are defined as [***]Central Time (CT), Monday through Friday.

** Outside of Business Hours is defined as[***]CT, Monday through Friday,
Saturday and Sunday.

If the average reservation response time in a given[***] with the schedule
above, Company will receive an [***]for the total amount billed the[***] the
services are provided. In addition, if Supplier should fail to meet the
performance metric for[***], Company shall: (i) receive the [***]from Supplier
as afforded in this provision; and (ii) shall have the right to[***].



--------------------------------------------------------------------------------

Call Delivery Response Time

All conferences will be staffed appropriately so that all conferences can begin
at their scheduled start time.

Customer Service/Billing and Invoicing

Supplier) will provide appropriate levels of Customer Care and Billing support
to facilitate a swift billing exchange.

Supplier agrees to submit invoices promptly upon receiving notice that the
Service has been performed to Company’s satisfaction. All invoices will be
submitted to reflect [***]for contracted rates and features. All invoicing
questions shall be directed to Company’s Representative, Eric Franson for
verification. Company’s Representative can be reached on telephone 612-344-3355
or at alfranson@att.com

Invoices shall contain information as requested by Company. All invoices shall
reference Company’s agreement number and Purchase Order Number. Invoices shall
be payable[***]after receipt by Company unless this Agreement calls for payment
at a later time. Payment of invoices shall not waive Company’s rights to
inspect, test or reject.

 

Send invoices to:

   AT&T Accounts Payable    6021 South Rio Grande Ave.    Orlando, FL 32809

Supplier shall submit electronic invoices via Company’s eProcurement Ariba
system

Copies marked for “Information Purposes Only” shall be sent to:

 

 

AT&T TeleConference

 

ATTN: Billing Team

 

901 Marquette Avenue

 

3rd Floor

 

Minneapolis, MN 55402

 

Fax: 612

In addition, Supplier will submit the Conference Billing Data Summary
(Attachment I) in Excel Format via e-mail to Company’s Representative Eric
Franson at e-mail address: eifranson@att.com. The Conference Billing Data
Summary for the current month in which the Service was provided must be
transmitted to Company’s Representative by[***].

If Supplier is unable to provide the Conference Billing Data Summary by
the[***], Supplier shall submit to Company’s Representative, the Conference
Report (Attachment II to this Statement of Work), that Supplier normally submits
to Company at the end of each call.

The Conference Report will include the following data:

 

 

[***]

  AND Each line should be identified and include the following data:  

[***]

Conference Billing Data Summary should include a monthly summarv of all
TeleConference Calls:

[***]

Each line should be identified and include the following data:

[***]



--------------------------------------------------------------------------------

     Agreement No. 20000308.10.C      Amendment No. 3      Exhibit VI

SERVICE DESCRIPTION

for

PROXIMITY SERVICES—VIDEO CONFERENCING SUPPLEMENT

Room Rentals

ACT Proximity is one of the world’s largest and most respected providers of
public video rooms. With access to over 4,000 sites worldwide and growing daily,
our network assures videoconferencing capabilities almost anywhere at anytime.
Each site is in upscale professional atmospheres with additional equipment and
special services such as catering available. A customer may request a room
rental at the time of their videoconference reservation.

Videoconferencing is the perfect solution for an increasingly global
marketplace. Smart businesses take advantage of today’s technology to
effectively communicate across large distances.

Imagine being able to bring in only the most qualified applicants for job
interviews, being able to attend an important meeting in New York while still in
Hawaii, or significantly reducing your company’s travel expenses.

Proximity has one of the largest networks of public videoconferencing rooms in
the world, and our videoconferencing technology is top of the line.

Once you reserve a room with us, all you have to do is show up. We’ll have the
room prepared for you with whatever you need...no hassles. Our staff will take
care of every detail surrounding your videoconference, so you can concentrate on
what’s most important to you...your business.

Event Management

ACT Proximity also specializes in High Impact Event Services. These are
large-scale productions for large audiences in multiple locations such as
hotels, convention centers or other public facilities.

ACT Proximity’s High Impact division makes it easy for corporations to hold
meetings, product announcements, seminars, or training events for large groups
in multiple locations. Our services include appropriate facilities and
technologies for the production and delivery of any type of event or business
activity. Key capabilities include:

 

  •  

High quality customer service and client need focus. Most High Impact Event
prospects do not have a clearly defined plan for their event. ACT Proximity’s
High Impact Event Specialists are skilled at explaining all options and
attendant costs in producing a High Impact Event, and guiding the client through
the planning phase.

 

  •  

Skilled producers, backed up by sophisticated technology that controls the
myriad of logistical details required to produce a complex, sophisticated, large
videoconferencing enabled corporate event.

 

  •  

Audio/Visual contacts worldwide – ACT Proximity is experienced in producing High
Impact Events in North and South America, Europe, and the Pacific Rim. We are
audio/visual and videoconferencing experts and know how to communicate well with
subcontractors all over the world.

 

  •  

Over 4,000 fully tested and evaluated sites worldwide, including large venues,
conference centers, hotels, and educational facilities, all of which are
appropriate for High Impact Events.

 

  •  

Experience in all aspects of production of a High Impact Event, including
provisioning of ISDN and videoconferencing equipment, subcontracting audio
visual providers, supplying on site producers and technicians, managing bridges
and renting facilities.

 

  •  

Experience in providing the customers’ entire High Impact Event needs, including
satellite transport, web streaming, catering, etc.

ACT Proximity’s highly trained and experienced high impact production staff can
handle the details of a video conferencing event on any scale. The assigned
Event Manager scripts an Event Plan to detail all the roles and tasks to occur
prior to, during, and post event. As the central point of contact, the Event
Manager coordinates participating sites, vendors, and underlying technologies.
On the event day, the Event Manager directs each critical step and action in the
production of the event to ensure a highly successful visual collaboration
experience.

In line with existing services provided by ACT, a non-taxed call detail record
or pro-forma invoice can be supplied to the end user customer, on AT&T invoice
at the completion of Event Service delivery.

Pricing for Public Room Rentals and Event Management is attached below.



--------------------------------------------------------------------------------

AGREEMENT NO. 20000308.10.C AMENDMENT NO. 3 EXHIBIT VII

 

Service Offering and Description

 

AT&T Buy Price

[Illegible]

   

[***]

   

Peripheral Equipment and Services

     

[***]

   

[Illegible]

       

[***]

       

Consulting and Training

 

[***]

 

Other Services

 



--------------------------------------------------------------------------------

ACT PROXIMITY SERVICES – AT&T Buy Pricing

Charge Type

[***]



--------------------------------------------------------------------------------

Agreement No. 20000308.10.C

Amendment No. 4

Master Services Agreement

20000308.10.C

Between

ACT Teleconferencing Services, Inc.

And

AT&T Corp.

Proprietary Information

The information contained in this Agreement is not for use or disclosure outside
AT&T, ACT Teleconferencing, Services, Inc, their Affiliates and their third
party representatives, except under written agreement by the contracting Parties

AMENDMENT NO. 4

AGREEMENT NO. 20000308.10.C

This Amendment, effective on the date when signed by the last Party (“Effective
Date”), and amending Agreement No. 20000308.10.C, is by and between ACT
Teleconferencing Services, Inc, a Colorado corporation (“Supplier”), AT&T Corp.,
a Delaware Corporation, (AT&T) and AT&T Services, Inc. a Delaware corporation
(“Assignee”), each of which may be referred to in the singular as “Party” or in
the plural as “Parties.”

WITNESSETH

WHEREAS, Supplier and AT&T entered into Agreement No. 20000308.10.C, on
March 27th, 2000 (the “Agreement”) last amended on 12/01/2004; and

WHEREAS, Supplier and AT&T desire to amend the Agreement as hereinafter set
forth.

Now, THEREFORE, in consideration of the premises and the covenants hereinafter
contained, the Parties hereto agree as follows:

I. Assignment

1. ASSIGNMENT OF THE AGREEMENT

AT&T hereby grants and assigns the Agreement to Assignee.

2. ACCEPTANCE OF ASSIGNMENT

Assignee hereby accepts the foregoing assignment and agrees to be bound by and
subject to all terms and conditions contained in the Agreement to the same
extent as if it had been an original signatory thereto.

3. CONSENT OF SUPPLIER

Supplier hereby consents to the foregoing assignment.

II. The following Provisions of the Agreement are amended as follows:

1. DEFINITIONS – The parties agree to add the following Affiliate definition to
the Agreement.

Affiliate” means (1) a company, whether incorporated or not, which owns,
directly or indirectly, a majority interest in either Party (a “parent”), and
(2) a company, whether incorporated or not, in which a 5% or greater interest is
owned, either directly or indirectly, by: (i) a Party to this Agreement, or
(ii) a parent of a Party to this Agreement

2. PERIOD OF PERFORMANCE

The period of performance of the Agreement is amended to extend the term through
the period ending December 31st, 2008.

3. NOTICES

Change the designated Notices representatives as follows:



--------------------------------------------------------------------------------

To Company

AT&T Services, Inc

4513 N. Western

Lisle, IL 60543

Attn: Mr. Mike Cirelli

Sr. Contracts Manager

4. COMPENSATION

VOLUME DISCOUNTS

The following Volume Rate Discount Schedule replaces the original schedule
incorporated and made part of the Agreement by Amendment No. 3, dated
February 20th, 2004. In addition to the prices and discounts set forth in
Exhibit III, Company shall [***] as follows:

a) [***]

[***] Schedule:

 

    

[***]

  

[***]

                              

[***]

   [***]                           

Note: i) [***] shall apply solely to [***] set forth in Exhibit III.

ii) All accepted [***] stated above.

b) Executive Event Pricing Schedule -

The parties agree to replace the Exhibit V, Executive and Event Price Schedule
with Exhibit VI, “ACT Executive Event Pricing”, attached and herein made part of
this Agreement by reference.

 

III. The Parties agree to add the following provision entitled “Quality
Assurance” to the Agreement:

1. Quality Assurance

 

a. Supplier represents and warrants that Supplier’s processes utilized to
produce Material and provide Services under this Agreement are or will be
registered to [***] within [***] after the execution of this Agreement and that
Supplier will maintain [***] registration for the term of this Agreement.
Supplier shall provide AT&T evidence of [***] registration within [***] from the
date of registration.

 

b. If Supplier is not [***] registered as of [***], Supplier agrees that at
[***]:

 

  1. Supplier shall provide to AT&T an [***] quality plan. Elements to be
detailed in the quality plan include (at minimum):

 

  i. A schedule for achieving [***] registration.

 

  ii. Designation of the Supplier’s quality representative and of the senior
executive with quality responsibility.

 

  2. Supplier agrees to conform to the most current version of [***] available.

 

  3. As required by AT&T, Supplier shall submit [***] registration and
surveillance audit results, management review goals, objectives and results for
the registered business entity.

 

  4. AT&T, at [***], may require improvement initiatives requiring the [***] for
the purpose of [***] with stated requirements. Both Parties will mutually agree
upon which [***] will be selected. Periodically as agreed, status of activities
and initiatives shall be submitted to both Parties for review. Unresolved issues
will be documented and reported to the appropriate level of management within
both companies responsible to resolve the issue.

 

c. Supplier hereby agrees that Material furnished hereunder by Supplier has
undergone or has been subject to quality control measures and procedures,
including performance measurements, testing, quality process reviews or
inspections.



--------------------------------------------------------------------------------

e. When source inspection is required, <!Supplier!> further agrees that it will,
at AT&T’s request:

 

  1. Notify AT&T or AT&T’s agent when Material is ready for source inspection
activities and give AT&T or AT&T’s agent reasonable opportunity for inspection
of such Material.

 

  2. Maintain and make available to AT&T or AT&T’s agent the data, including all
information and reports about Supplier’s quality and process control procedures
that demonstrate that Material meets the specified quality and reliability
requirements.

 

  3. Provide AT&T or AT&T’s agent, [***], access to Supplier’s premises, test
equipment, facilities, data and specifications. Supplier will also provide
personnel to assist and sufficient working space to enable AT&T or AT&T’s agent
to perform said source inspection and/or process surveillance and/or a review of
Supplier’s quality program at Supplier’s facilities.

 

f. Both Parties hereby agree to participate in the [***] (hereinafter “Program”)
described below. The Program is a program to [***] that may develop in
Supplier’s performance as it relates to fulfilling its obligations under this
Agreement. Participation in or use of, the Program does not negate or diminish
Supplier’s responsibilities as it relates to its requirements to perform its
obligation as defined elsewhere in this Agreement nor does it negate, diminish
or waive AT&T’s rights or remedies as defined elsewhere in this Agreement. If
there is a conflict between the Program and other sections of this Agreement the
other sections of the Agreement shall control.

 

  1. Supplier hereby agrees to:

 

  i. [***]

 

  ii. [***]

 

  iii. [***]

 

  iv. [***] This includes

but [***]

 

  2. AT&T hereby agrees to:

 

  i. [***]

 

  ii. [***]

 

  iii. [***]

 

g. Nothing contained in this Section, “Quality Assurance,” will diminish
Supplier’s obligation to deliver defect-free material in conformance to
Supplier’s warranty obligations under this Agreement.

The Parties agree to add the following provision entitled “Third Party
Administrative Services” to the Agreement:

2.Third Party Administrative Services

Supplier acknowledges that a third party vendor will be performing certain
administrative functions associated with this Agreement pursuant to a contract
between Company and the third party vendor. These administrative functions
include, but are not limited to the following:

 

  a. [***]

  b. [***]

  c. [***]

  d. [***]

Supplier agrees to cooperate with such third party vendor to facilitate its
performance of these administrative functions, including Supplier’s provision of
data requested from time to time by the third party vendor. Further,
notwithstanding any other provision of this Agreement, Supplier agrees that
Company may provide to such third party vendor confidential Information
regarding Supplier, subject to confidentiality obligations. Supplier agrees to
pay the third party vendor an annual fee for the performance of these
administrative functions, which annual fee shall not exceed [***] and a one time
[***].

The Parties agree to add the following provision entitled “Background Checks” to
the Agreement.

3. Background Checks

Supplier shall comply with the requirements of Appendix AA, attached and herein
made part of this Agreement entitled Background Checks.



--------------------------------------------------------------------------------

The Parties agree to add the following provision entitled [***] plan “to the
Agreement

4. [***] Plan

 

a. Supplier commits to goals for the participation of [***] and [***] (as
defined in the Section entitled “[***] Cancellation”) as follows: [***]. These
goals apply to all [***] pursuant to this Agreement with Supplier.

 

b. attached hereto and incorporated herein as Appendix G is Supplier’s completed
Participation Plan outlining its [***] goals and specific and detailed plans to
achieve those goals. Supplier will submit an updated Participation Plan annually
by the [***]. Supplier will submit [***] Results Reports [***], using the form
attached hereto and incorporated herein as Appendix H. Participation Plans and
Results Reports will be submitted to AT&T’s Prime Supplier Program Manager.

The parties agree to add the following provision entitled “Affiliates” to the
Agreement.

5. Affiliates

Supplier agrees that an Affiliate may transact business under this Agreement and
place Orders with Supplier that incorporate the terms and conditions of this
Agreement, and that the name “AT&T” is deemed to refer to an Affiliate, when an
Affiliate places such an Order with Supplier under this Agreement, or when AT&T
places on Order on behalf of an Affiliate, or when an Affiliate otherwise
transacts business with Supplier under this Agreement. An Affiliate is solely
responsible for its own obligations, including, but not limited to, all charges
incurred in connection with such an Order or transaction. Nothing in this
Agreement is to be construed to require AT&T to indemnify Supplier, or otherwise
assume responsibility, for any acts or omissions of an Affiliate, nor is
anything in this Agreement to be construed to require any Affiliate to indemnify
Supplier, or to otherwise assume any responsibility for the acts or omissions of
AT&T or any other Affiliate.

The terms and conditions of Agreement No. 20000308.10.C in all other respects
remain unmodified and in full force and effect.

IN WITNESS WHEREOF, the Parties have caused this Amendment to Agreement
No. 20000308.10.C to be executed, which may be in duplicate counterparts, each
of which will be deemed to be an original instrument, as of the date the last
Party signs.

 

AT&T Corp. by AT&T Enterprise Services, Inc, its authorized representative By:  

 

Printed Name:   Diana Jones Title:   Executive Director, Global Strategic
Sourcing Date:  

 

AT&T Services, Inc. by AT&T Enterprise Services, Inc. its authorized
representative By:  

 

Printed Name:   Diana Jones Title:   Executive Director, Global Strategic
Sourcing Date:  

 

ACT Teleconferencing, Services, Inc By:  

 

Printed Name:   Gene Warren Title:   President Date:  

 



--------------------------------------------------------------------------------

    

Executive/Event

  

Op Dialed

   Reserved ADI

Country

  

Bridge

  

TF
Transport

  

CP
Transport

  

Total
CP

  

Total
TF

  

Bridge

   TF
Transport    CP
Transport    Total
CP    Total
TF    Bridge    TF
Transport    CP
Transport    Total
CP    Total
TF

Canada

                                            

United States

                        [***]                     

Features

 

Feature Name

  

Unit Price

  

Set Up Fee

  

Available On

                                                [***]                           
                                         



--------------------------------------------------------------------------------

Dial Out Transport Rates

 

Participant Location

  

USA

              

Argentina

           

Australia

           

Austria

           

Belgium

           

Brazil

           

Canada

           

Chile

           

China

           

China -Guangdong

           

China -Hong Kong

           

China -Shenzen

           

Denmark

           

Finland

           

France

           

Germany

           

Indonesia

           

Ireland

           

Israel

           

Italy

           

Japan

           

Korea (South)

           

Luxembourg

   [***]         

Malaysia

           

Mexico

           

Netherlands

           

New Zealand

           

Norway

           

Philippines

           

Portugal

           

Russia/Moscow

           

Saudi Arabia

           

Singapore

           

Spain

           

Sweden

           

Switzerland

           

Taiwan

           

Thailand

           

United Kingdom

           

USA

           

Venezuela

           

ZONE 1

           

ZONE 2

           

ZONE 3

           

ZONE 4

           

ZONE 5

           

ZONE 6

           



--------------------------------------------------------------------------------

Operator Dial Out Zone Definitions—Standard and Executive Service.

 

ZONE 1:    ZONE 2:    ZONE 3:    ZONE 5:    ZONE 6:    Albania    Anguilla   
Algeria    Afghanastan    Angola    Tanzania Andorra    Antigua and Barbuda   
Libya    Antarctica-Casey    Ascension Island    Togo Bosnia-Hercegovina   
Antilles    Morocco    Bangladesh    Benin    Uganda Bulgaria    Aruba   
Tunisia    Bhutan    Botswana    Zaire Croatia    Bahamas      
Brunei Darussalam    Burkina Faso    Zambia Cyprus    Barbados    ZONE 4:   
Christmas Island    Burundi    Zimbabwe Czech Republic    Belize    Armenia   
Cocos Island    Cameroon    Faroe Islands    Bermuda    Azerbaijan    Cook
Islands    Cape Verde Islands    Gibraltar    Bolivia    Bahrain    Diego Garcia
   Central African Republic    Greece    Cayman Islands    Belarus    Fiji   
Chad    Hungary    Colombia    Estonia    French Polynesia    Comoros    Iceland
   Costa Rica    Georgia    Greenland    Congo    Liechtenstein    Cuba   
Kazakhstan    Guam    Cote D Ivoire    Macedonia    Dominica    Kuwait    India
   Djibouti    Malta    Dominican Republic    Kyrgyzstan    Indonesia    Egypt
   Monaco    Ecuador    Latvia    Iran    Equatorial Guinea    Poland    El
Salvador    Lithuania    Iraq    Eritrea    Romania    Falkland Islands   
Moldova    Jordan    Ethiopia    San Marino    Grenada    Oman    Kiribati   
French Guiana    Slovak Republic    Guadeloupe    Qatar    Lebanon    Gabon   
Slovenia    Guatemala    South Africa    Macao    Gambia    Turkey    Haiti   
Tajikistan    Maldives    Ghana    Vatican City    Honduras    Turkmenistan   
Marshall Islands    Guinea    Yugoslavia    Jamaica    Ukraine    Micronesia   
Guinea-Bissau       Martinique    UAE    Mongolia    Guyana       Montserrat   
Uzbekistan    Myanmar    Kenya       Nicaragua       Nauru    Lesotho      
Panama       Nepal    Liberia       Paraguay       New Caledonia    Madagascar
      Peru       Niue    Malawi       Puerto Rico       Norfolk Island    Mali
      St Kitts and Nevis       North Korea    Mauritania       St Lucia      
Northern Marianas    Mauritius       St Pierre/Miquelon       Pakistan   
Mayotte       St Vincent and Grenadines       Palau    Mozambique       Suriname
      Papua New Guinea    Nambia       Trinidad and Tobago       Samoa (US)   
Niger       Turks and Caicos Islands       Samoa (Western)    Nigeria      
Uruguay       Solomon Islands    Reunion Islands       Virgin Islands (US)      
Sri Lanka    Rwanda             Thailand    Sao Tome and Principe            
Tonga    Sengal             Tuvalu    Syechelles Island             Vanuatu   
Sierra Leone                Somalia                St Helena               
Sudan                Swaziland                Syria   